Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 1 of 58




                           E xhibit
                                       A
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 2 of 58




          ATIVAN (Iorazepam )Injection
           IV
          Rxonly
          DESC RIPTIO N
          Lorazepam ,abenzodiazepinew ith antianxiety,sedative,and anticonvulsanteffects,is
          intended forthe intram uscularorintravenousroutesofadm inistration.Ithasthe
          chemicalformula:7-chloro-stz-chlorophenyll-ls3-dihydro-3-hydroxy-z/f-l,
          4-benzodiazepin-z-one.The m olecularweightis321.16,and the C .A .S.No.is
          (846-49-11.Thestructural formulais:
                                                       H
                                                       I
                                                       N     0

                                           cl          -N    OH

                                                            cI


          Lorazepam isa nearly w hite powderalm ostinsoluble in water.Each m lwofsterile
          injectioncontainseither2.0or4.0 m g oflorazepam,0.18 m l-polyethylene glycol400 in
          propylene glycolw ith 2.0% benzylalcoholaspreservative.
          CLINICAL PHARMACOLOGY
          Lorazepam interactswiththey-aminobutyricacid (GABAl-benzodiazepine receptor
          com plex,w hich isw idespread in the brain ofhum ans aswellasotherspecies.This
          interaction ispresum ed to be responsible forlorazepam 's mechanism ofaction.
          Lorazepam exhibitsrelatively high and specific affinity foritsrecognition site butdoes
          notdisplace GA BA .Attachm entto the specific binding site enhancesthe aftsnity of
          GA BA foritsreceptorsite on the sam e receptorcom plex.The pharm acodynam ic
          consequencesofbenzodiazepine agonistactionsinclude antianxiety effects,sedation,and
          reduction ofseizure activity.The intensity ofaction isdirectly related to the degree of
          benzodiazepine receptoroccupancy.
          Effects in Pre-o perative Patients
          lntravenousorintramuscularadm inistration ofthe recom m ended dose of2 m g to 4 m g of
          ATIVAN Injectiontoadultpatientsisfollowedbydose-relatedeffectsofsedation
          (sleepinessordrowsiness),reliefofpreoperativeanxiety,andlackofrecallofevents
          relatedtothedayofsurgeryinthemajorityofpatients.Theclinicalsedation(sleepiness
          ordrowsiness)thusnoted issuchthatthemajorityofpatientsareabletorespondto
          sim ple instructionswhetherthey give the appearance ofbeing aw ake orasleep.The lack
          ofrecallisrelative ratherthan absolute,asdetenmined underconditionsofcarefulpatient
          questioningandtesting,usingpropsdesignedtoenhancerecall.Themajorityofpatients
          underthese reinforced conditionshad difficulty recalling perioperative eventsor
          recognizing propsfrom before surgery.The lack ofrecalland recognition wasoptim um
          w ithin 2 hoursfollow ing intram uscularadm inistration and l5to 20 m inutesafter
          intravenousinjection.
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 3 of 58




          TheintendedeffectsoftherecommendedadultdoseofATIVAN Injectionusuallylast6
          to 8 hours.In rare instances,and w here patients received greaterthan the recom mended
          dose,excessive sleepinessand prolonged lack ofrecallw erenoted.A sw ith other
          benzodiazepines,unsteadiness,enhanced sensitivityto CNs-depressanteffects%fethyl
          alcoholand otherdrugswere noted in isolated and rarecases forgreaterthan 24 hours.
          Physiologic Effects in Healthy A dults
          Studiesinhealthyadultvolunteersrevealthatintravenouslorazejam indosesupto
          3.5 m g/70 kg doesnotaltersensitivity to the respiratory stim ulatlng effectofcarbon
          dioxide and doesnotenhance the respiratory-depressanteffectsofdoses of
          meperidineupto 100 mg/70 kg (also determ ined by carbon dioxidechallenge)as
          long aspatientsrem ain sufticiently aw ake to undergo testing.Upperairway
          obstruction hasbeen observed in rare instanceswherethe patientreceived greater
          than therecommendeddoseandwasexcessively sleepy anddifficultto arouse(see
          W ARM NGS andADVERSE REACTIONS).
          ClinicallyemployeddosesofATIVAN lnjectiondonotgreatlyaffectthecirculatory
          system inthesupinepositionoremployinga7o-dejreetilttest.Dosesof8mgto 10mg
          ofintravenouslorazepam (2to 2-1/2 timesthemaxlmum recommended dosage)will
          produce lossof1id retlexeswithin 15 m inutes.
          Studiesin6healthyyoungadultswhoreceivedlorazepam injectionandnootherdrugs
          revealedthatvisualtracking(theabilitytokeep amovinglinecentered)wasimpaired for
          a m ean of8 hoursfollow ing adm inistration of4 m g ofintram uscularlorazepam and 4
          hoursfollowing adm inistration of2mg intramuscularly with considerablesubject
          variation.Sim ilarfindingsw ere noted w ith pentobarbital,150 and 75 m g.A lthough this
          study showed thatboth lorazepam and pentobarbitalinterfered w ith eye-hand
          coordination,the data are insufficientto predictwhen itw ould be safeto operate a m otor
          vehicle orengage in a hazardousoccupation orsport.
          Pharm acokinetics and M etabolism
          Absorption
          Intravenous
          A 4-m g dose providesan initialconcentration ofapproxim ately 70 ng/m lw.
          Intram uscular
          Follow ing intram uscularadm inistration,lorazepam iscom pletely and rapidly absorbed
          reaching peak concentrationsw ithin 3 hours.A 4-m g dose providesaCmaxOf
          approxim ately 48 ng/m lw.Follow ing adm inistration of1.5 to 5.0 m g oflorazepam IM ,the
          am ountoflorazepam delivered to the circulation isproportionalto the dose adm inistered.
          Distribution/M etabolism /Elim ination
          Atclinically relevantconcentrations,lorazepam is91+2% bound to plasma proteins'
                                                                                        ,its
          volumeofdistributionisapproximatelj 1.3L/kg.Unboundlorazepam penetratesthe
          blood/brain barrierfreely by passive dlffusion,a factconfirm ed by C SF sam pling.
          Follow ing parenteraladm inistration,the term inalhalf-life and totalclearance averaged
          14+5 hoursand 1.1+0.4 m L/m in/kg,respectively.
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 4 of 58




          Lorazepam isextensivelyconjugatedtothe3-o-phenolicglucuronideintheIiverandis
          known to undergo enterohepatic recirculation.Lorazepam glucuronide isan inactive
          metabolite and iselim inated mainly by the kidneys.
          Followingasingle2-mgoraldoseof14C-lorazepam to8healthysubjects,88+4% ofthe
          adm inistered dose wasrecovered in urine and 7+2% w asrecovered in feces.The percent
          ofadm inistered dose recovered in urine as lorazepam glucuronide was 74+4% .O nly
          0.3% ofthe dose was recovered asunchanged lorazepam,and the rem ainderofthe
          radioactivity represented m inormetabolites.
          SpecialPopulations
          EffectofAge
          Pediatrics
          NEONATES (BIRTH TO 1MONTH)
          Followingasingle0.05mg/kg(n=4)or0.lm g/kg(n=6)intravenousdoseoflorazepam,
          meantotalclearancenormalizedtobodyweightwtzxreducedby80% comqaredto
          norm aladults,term inalhalf-life wasprolonged 3-fold,and volum e ofdistrlbution was
          decreased by 40% in neonateswith asphyxia neonatorum com pared to norm aladults.A 1l
          neonateswere ofk37 weeksofgestationalage.
          INFANTS (1MONTH UP TO 2 YEARS)
          There isno information on the pharm acokinetic protile oflorazepam in infants in the age
          range of lm onth to 2 years.
          CHILDREN (2 YEARS TO 12 YEARS)
          Total(boundand unbound)lorazepam had a50% highermean volumeofdistribution
          (normalized to body-weight)anda30% Iongermeanhalf-lifein children withacute
          lymphocyticleukemiaincompleteremission (2to 12years,n=37)comparedto normal
          adults(n=l0).Unbound lorazepam clearancenorm alizedtobody-weightwascomparable
          in children and adults.
          ADOLESCENTS (12 YEARS TO 18 YEARS)
          Total(boundand unbound)lorazepam had a50% highermean volumeofdistribution
          (normalized to body-weight)andameanhalf-lifethatwastwo fold greaterinadolescents
          withacutelymphocyticleukemiaincompleteremission(l2to 18years,n=l3)compared
          to normaladults(n=10).Unboundlorazepam clearancenormalizedtobody-weightwas
          com parable in adolescentsand adults.
          Elderly
          Followingsingleintravenousdosesofl.5to3mgofATIVAN Injection,meantotalbody
          clearanceoflorazepam decreasedby20% in 15elderlysubjectsof60to84yearsofage
          comparedtothatin 15youngersubjectsof19to38yearsofage.Consequently,no
          dosageadjustmentappearstobenecessaryinelderlysubjectsbasedsolelyontheirage.
          EffectofG ender
          Genderhas no effecton the phanmacokineticsof Iorazepam .
          EffectofRace
         YoungAmericans(n=l5)andJapanesesubjects(n=7)hadverycomparablemean
         totalclearancevalueof1.0mL/min/kg.However,elderlyJapanesesubjectshada
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 5 of 58




          20% low erm ean totalclearance than elderly Am ericans,0.59 m lw/m in/kg vs
          0.77 m L/m in/kg,respectively.
          Patients W ith RenalInsufficiency
          Because the kidney isthe prim ary route ofelim ination ofIorazepam glucuronide,renal
          impairm entwould be expected to comprom ise itsclearance.This should have no direct
          effectontheglucuronidation(and inactivation)oflorazepam.Thereisapossibility that
          the enterohepatic circulation oflorazepam glucuronide leadsto a reduced efficiency of
          the netclearance oflorazepam in thispopulation.
          Six normalsubjects,sixpatientswith renalimpairment(Clcrof22+9 mlw/min),and four
          patientson chronic m aintenance hem odialysisw ere given single 1.5 to 3.0 mg
          intravenousdosesoflorazepam .M ean volum e ofdistribution and term inalhalf-life
          values oflorazepam were40% and 25% higher,respectively,in renally im paired patients
          thaninnormalsubjects.Bothparameterswere75% higherinpatientsundergoing
          hemodialysisthaninnormalsubjects.Overall,though,inthisgroupofsubjectsthemean
          totalclearance oflorazepam did notchange.About8% ofthe adm inistered intravenous
          dose was removed asintactlorazepam during the 6-hourdialysissession.
          The kineticsoflorazepam glucuronide were m arkedly affected by renaldysfunction.The
          m ean term inalhalf-lifew asprolonged by 55% and 125% in renally im paired patientsand
          patientsunderhemodialysis,respectively,ascomparedtonormalsubjects.Themean
          m etabolic clearance decreased by 75% and 90% in renally im paired patients and patients
          underhemodialysis,respectively,ascomparedwithnonnalsubjects.About40% ofthe
          administered lorazepam intravenousdosewasremovedasglucuronideconjugateduring
          the 6-hourdialysissession.
          Hepatic Disease
          Because cytochrom e oxidation isnotinvolved w ith the m etabolism ofIorazepam ,liver
          disease would notbeexpected to have an effecton metabolic clearance.Thisprediction
          issupported by the observation thatfollow ing a single 2 m g intravenousdose of
          lorazepam,cirrhoticmalepatients(n=13)andnormalmalesubjects(n=11)exhibitedno
          substantive difference in theirability to clearlorazepam .
          EffectofSmoking
          Adm inistration ofa single2 m g intravenousdose oflorazepam showed thatthere w asno
          difference in any ofthepharm acokinetic param etersoflorazepam betw een cigarette
          smokers(n=10,mean=3lcigarettesperday)andnonsmokingsubjects(n=l0)whowere
          m atched forage,weightand gender.
          C linicalStudies
          TheeffectivenessofATIVAN lnjectioninstatusepilepticuswasestablishedintwo
          multi-centercontrolledtrialsin177patients.Withrareexcegtions,patientswere
          between 18 and 65 yearsofage.M orethan halfthe patients ln each study had
          tonic-clonic statusepilepticus'
                                        ,patientswith simple partialand com plex partialstatus
          epilepticuscom prised the restofthe population studied,along w ith a smallernum berof
          patientswho had absence status.
          Onestudy(n=58)wasadouble-blindactive-controltrialcomparingATIVAN lnjection
          anddiazepam.Patientswererandom izedto receiveATIVAN 2 mg IV (withan additional
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 6 of 58




          2mg IV ifneeded)ordiazepam 5mg IV (with anadditional5 mg IV ifneeded).The
          primary outcom e m easure wasa com parison ofthe proportion ofresponders in each
          treatm entgroup,where a responderw asdefined asa patientwhose seizuresstopped
          within l0 m inutesaftertreatm entand who continued seizure-free foratIeastan
          additional30 minutes.Twenty-fourofthe30(80% )patientsweredeemedrespondersto
          ATIVAN and 16/28(579$)patientsweredeemedresponderstodiazepam (p=0.04).Of
          the 24 ATIVAN responders,23 received both 2 m g infusions.
          Non-respondersto A TIVAN 4 mg were given an additional2 to 4 m g A TIVAN '  ,
          non-respondersto diazepam 10 m g were given an additional5 to I0 m g diazepam .After
          thisadditionaldoseadministration,28/30 (93% )ofpatientsrandomizedtoATIVAN and
          24/28(86% )ofpatientsrandomizedtodiazepam were deemed responders,adifference
          thatwasnotstatistically significant.
          A lthough this study providessupportforthe efficacy ofATIVAN asthetreatm entfor
          statusepilepticus,itcannotspeak reliably orm eaningfully to the com parative
          performanceofeitherdiazepam (Valium)orlorazepam (ATIVAN Injection)underthe
          conditionsofactualuse.
          A second study(n=1l9)wasadouble-blind dose-comparisontrialwith 3dosesof
          ATIVAN lnjection:1mg,2mg,and4mg.Patientswererandomizedtoreceiveoneof
          the three dosesofA TIVAN .The prim ary outcom e and definition ofresponderwere as in
          thefirststudy.Twenty-fiveof41patients(61%)respondedto lmgATIVAN;21/37
          patients(57%)responded to 2mgATIVAN;and31/41(76% )respondedto 4 mg
          ATIVAN .The p-value fora statisticaltestofthe difference between theA TIVAN 4 m g
          dosegroup and theATIVAN l-mgdosegroupwas0.08(two-sided).Data from all
          random ized patientsw ere used in thistest.
          A lthough analysesfailed to detectan effectofage,sex,orraceon the effectivenessof
          ATIV AN in status epilepticus,the num bersofpatientsevaluated w eretoo few to allow a
          detinitive conclusion aboutthe rolethese factorsm ay play.
          INDICATIO NS A N D USA G E
          Status Epilepticus
          ATIVAN Injectionisindicatedforthetreatmentofstatusepilepticus.
          Preanesthetic
          ATIVAN Injectionisindicatedinadultpatientsforpreanestheticmedication,producing
          sedation (sleepinessordrowsiness),reliefofanxiety,and adecreasedabilitytorecall
          eventsrelated to the day ofsurgery.Itismostusefulin those patientsw ho are anxious
          abouttheirsurgicalprocedure and w ho would preferto have dim inished recallofthe
          eventsofthedayofsurgery (seePRECAUTIONS,lnformation forPatients).
          CO NTRA IND ICA TIO NS
          ATIVAN Injectioniscontraindicatedinpatientswithaknownsensitivityto
          benzodiazepinesoritsvehicle(polyethyleneglycol,propyleneglycol,andbenzyl
          alcohol),inpatientswithacutenarrow-angleglaucoma,orin patientswithsleep
          apnea syndrom e.Itisalso contraindicated in patientsw ith severe respiratory
          insufficiency,exceptin thosepatientsrequiring reliefofanxiety and/ordim inished
          recallofeventswhilebeingmechanicallyventilated.TheuseofATIVAN Injection


                                                        5
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 7 of 58




          intra-arteriallyiscoptraindicatedbecause,aswithotherinjectablebenzodiazepines,
          inadvertentintra-arterialinjectionmayproducearteriospasm resultingingangrene
          which may requireamputation(seeW ARNINGS).
          W AR NING S
          Use in Status Epilepticus
          ManagementofStatus Epilepticus
          Statusepilepticus is a potentially life-threatening condition associated w ith a high risk of
          permanentneurologicalim pairm ent,ifinadequately treated.The treatmentofstatus,
          how ever,requiresfarm ore than the adm inistration ofan anticonvulsantagent.Itinvolves
          observation and m anagem entofallparam eterscriticalto m aintaining vitalfunction and
          the capacity to provide supportofthose functions asrequired.V entilatory supportm ust
          bereadilyavailable.Theuseofbenzodiazepines,IikeATIVAN Injection,isordinarily
          only one step ofa complex and sustained intervention w hich m ay require additional
          interventions(e.g.,concomitantintravenousadministrationofphenytoin).Becausestatus
          epilepticusm ay resultfrom a correctable acute cause such ashypoglycem ia,
          hyponatrem ia,orotherm etabolic ortoxic derangem ent,such an abnorm ality m ustbe
          im m ediately soughtand corrected.Furtherm ore,patientsw ho are susceptible to further
          seizure episodes should receiveadequate m aintenance antiepileptic therapy.
          Any health care professionalwho intendsto treata patientw ith statusepilepticusshould
          be fam iliarwith thispackage insertand thepertinentm edicalliterature concerning
          currentconcepts forthe treatm entofstatusepilepticus.A comprehensive review ofthe
          considerationscriticalto the inform ed and prudentm anagem entofstatusepilepticus
          cannotbe provided in drug productlabeling.The archivalm edicalliterature contains
          m any inform ative referenceson the m anagem entofstatusepilepticus,am ong them the
          reportofthe w orking group on statusepilepticusofthe Epilepsy Foundation ofA merica
          bK-rreatmentofConvulsive StatusEpilepticus''(JAM A l993;270:854-859).Asnoted in
          thereportjustcited,itmaybeusefultoconsultwithaneurologistifapatientfailsto
          respond(e.g.,failstoregain consciousness).
          Forthe treatm entofstatusepilepticus,the usualrecom m ended dose ofATIVAN
          lnjectionis4mggivenslowly(2mg/min)forpatients18yearsandolder.Ifseizures
          cease,noadditionalATIVAN lnjectionisrequired.Ifseizurescontinueorrecuraftera
          10-to 15-m inute observation period,an additional4 m g intravenousdose m ay be slow ly
          administered.ExperiencewithfurtherdosesOJ-ATIVAN isvcr-
                                                                vIimited.Theusual
          precautionsin treating statusepilepticusshould be em ployed.A n intravenous infusion
          should be started,vitalsignsshould be monitored,an unobstructed airw ay should be
          m aintained,and artiticialventilation equipm entshould be available.
          Respiratory Depression
          ThemostimportantriskassociatedwiththeuseofATIVAN Injectioninstatus
          epilepticusisrespiratory depression.Accordingly,airw ay patency m ustbe assured and
          respiration m onitored closely.Ventilatory supportshould be given asrequired.
          Excessive Sedation
          Because ofitsprolonged duration ofaction,the prescribershould be alertto the
          possibility,especially when m ultipledoses have been given,thatthe sedative effectsof
          lorazepam m ay add to the im pairm entofconsciousnessseen in the post-ictalstate.
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 8 of 58




         Preanesthetic Use
         AIRW AY O BSTRUCTION M A Y OCCUR IN H EA VILY SEDATED PATIENTS.
         IN TRA VEN OUS LO RAZEPAM AT AN Y DOSE,W HEN G IV EN EITHER A LON E
         O R IN COM BIN ATION W ITH OTHER DRUG S ADM IN ISTERED D URING
         ANESTHESIA,MAY PRODUCE HEAVY SEDATION;THEREFORE,EQUIPM ENT
         N ECESSARY TO M AINTA IN A PATEN T AIRW AY AN D TO SUPPO RT
         RESPIRATION/V EN TILATION SHO ULD BE A VAILABLE.
         A sistrue ofsim ilarCN s-acting drugs,the decision asto w hen patientswho have
         received injectable lorazepam,particularly on anoutpatientbasis,may againoperate
         m achinery,drivea motorvehicle,orengage in hazardousorotheractivitiesrequiring
         attention and coordination m ustbe individualized.Itisrecom m ended thatno patient
         engage in such activitiesfora period of24 to 48 hoursoruntilthe effectsofthe drug,
         such as drow siness,have subsided,whicheveris longer.Im pairmentofperformance m ay
         persistforgreaterintervalsbecause ofextremesofage,concom itantuse ofotherdrugs,
         stress ofsurgery,orthe generalcondition ofthe patient.
          Clinicaltrialshave show n thatpatientsoverthe age of50 yearsm ay have a m ore
         profoundandprolFnged sedationwith intravenouslorazepam (seealsoDOSAGE AND
         ADM INISTRATION,Preanesthetic).
         A sw ith allcentral-nervous-system -depressantdrugs,care should be exercised in patients
          giveninjectablelorazepam asprematureambulationmayresultininjuryfrom falling.
          Thereisnoaddedbeneficialeffectfrom theadditionofscopolaminetoinjectable
         lorazepam ,and theircom bined effectm ay resultin an increased incidence ofsedation,
         hallucination and irrationalbehavior.
          General(AI1Uses)
          PRIO R TO IN TRAVENO US USE,ATIVAN INJECTION M UST BE DILUTED W ITH
         AN EQUAL AM OUNT OF COM PATIBLE DILUENT (seeDOSAGE AND
         ADM INISTM TION).INTRAVENOUS INJECTION SHOULD BEMADE SLOWLY
         AN D W ITH REPEA TED ASPIRATION .CA RE SHOU LD BE TAK EN TO
         DETERM IN E THA T AN Y INJECTION W ILL NO T BE IN TRA -ARTERIA L AN D
         THAT PERIVASCU LA R EXTRA VASA TION W ILL NOT TA KE PLACE.IN THE
         EVEN T THAT A PA TIEN T CO M PLAIN S OF PA IN DURIN G INTEN DED
         IN TRAV EN OU S INJECTION OF ATIVAN INJECTION ,THE INJECTION SHO ULD
         BE STO PPED IM M EDIA TELY TO DETERM INE IF IN TRA -A RTERIA L INJECTION
         O R PERIVA SCULA R EXTRAVA SATION HA S TAKEN PLA CE.
         SincetheliveristhemostlikelysiteofconjugationofIorazepam andsinceexcretionof
         conjugatedIorazepam (glucuronide)isarenalfunction,thisdrugisnotrecommendedfor
         useinpatientswithhepaticand/orrenatfailure.ATIVAN shouldbeusedwithcautionin
         patientswith mild-to-moderatehepaticorrenaldisease(seeDOSAGE AND
         ADM INISTRATION).
         Pregnancy
         A TIVA N M A Y CA USE FETA L DA M AGE W HEN ADM IN ISTERED TO
          PREGNANT W OMEN.Ordinarily,ATIVAN Injectionshouldnotbeusedduring
         pregnancy exceptin seriousorlife-threatening conditionswhere saferdrugs
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 9 of 58




         cannotbe used orare ineffective.Statusepilepticusm ay representsuch a serious
         and life-threatening condition.
         An increased risk ofcongenitalmalform ationsassociated w ith the use ofm inor
         tranquilizers(chlordiazepoxide,diazepam and meprobamate)duringthefirsttrimesterof
         pregnancy hasbeen suggested in severalstudies.In humans,blood levelsobtained from
         um bilicalcord blood indicate placentaltransferoflorazepam and Iorazepam glucuronide.
          Reproductive studiesin anim alswere perform ed in m ice,rats,and tw o strainsofrabbits.
         Occasionalanomalies(reduction oftarsals,tibia,metatarsals,malrotated Iimbs,
         gastroschisis,malformedskull,andmicrophthalmia)wereseen in drug-treated rabbits
         w ithoutrelationship to dosage.Although allofthese anom aliesw ere notpresentin the
         concurrentcontrolgroup,they have been reported to occurrandom ly in historical
         controls.Atdosesof40 m g/kg orally or4 m g/kg intravenously and higher,there was
         evidence offetalresorption and increased fetallossin rabbitsw hich w asnotseen at
         low erdoses.
         The possibility thataw om an ofchildbearing potentialmay be pregnantatthe time of
         therapy should be considered.
          There are insufficientdataregarding obstetricalsafety ofparenterallorazepam ,including
          use in cesarean section.Such use,therefore,isnotrecom m ended.
          Endoscopic Procedures
         ThereareinsufficientdatatosupporttheuseofATIVAN Injection foroutpatient
         endoscopic procedures.Inpatientendoscopic proceduresrequire adequate recovery room
         observation tim e.
          WhenATIVAN Injectionisusedforperoralendoscopicprocedures;adequatetopical
          orregionalanesthesia isrecom m ended to m inim ize retlex activity associated with
          such procedures.
          PR ECA UTIO NS
          General
          The additive central-nervous-system effectsofotherdrugs,such asphenothiazines,
          narcotic analgesics,barbiturates,antidepressants,scopolam ine,and m onoam ine-oxidase
          inhibitors,should be borne in m ind when these otherdrugsare used concom itantly w ith
          orduringtheperiodofrecoveryfrom ATIVAN Injection(seeCLINICAL
          PHARM ACOLOGY and W ARNINGS).
          ExtremecautionmustbeusedwhenadministeringATIVAN Injectiontoelderlypatients,
         very i11patients,orto patientswith lim ited pulm onary reserve because ofthe possibility
         thathypoventilation and/orhypoxic cardiac arrestm ay occur.Resuscitative equipm ent
          forventilatory supportshould bereadily available(seeW ARNINGS and DOSAGE
          AND ADM INISTR ATION).
          Whenlorazepam injectionisusedIV asthepremedicantpriortoregionalorlocal
          anesthesia,the possibility ofexcessive sleepinessordrowsinessm ay interfere w ith
          patientcooperation in determ ining levelsofanesthesia.This ism ostlikely to occurwhen
          greaterthan 0.05 m g/kg isgiven and w hen narcoticanalgesicsare used concom itantly
          with therecommendeddose(seeADVERSE REACTIONS).
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 10 of
                                      58




         A swith allbenzodiazepines,paradoxicalreactions may occur in rare instancesand in an
         unpredictablefashion (seeADVERSE REACTIONS).Intheseinstances,furtheruseof
         the drug in these patientsshould be considered w ith caution.
         Therehavebeenreportsofpossiblepropyleneglycoltoxicity (e.g.,lacticacidosis,
         hyperosmolality,hypotension)andpossiblepolyethyleneglycoltoxicity(e.g.,
         acutetubularnecrosis)duringadministrationofATIVAN Injectionathlgherthan
         recomm ended doses.Symptom sm ay be m ore Iikely to develop in patientsw ith
         renalimpairm ent.
         Inform ation for Patients
         Patientsshould be inform ed ofthe pharmacologicaleffectsofthe drug, including
         sedation,reliefofanxiety,and Iackofrecall,theduration oftheseeffects(about8 hours),
         and be apprised ofthe risksaswellasthe benefitsoftherapy.
         PatientswhoreceiveATIVAN Injectionasapremedicantshouldbecautionedthat
         driving a m otorvehicle,operating m achinery, orengaging in hazardousorotheractivities
         requiring attention and coordination,should be delayed for24 to 48 hoursfollow ing the
         injectionoruntiltheeffectsofthedrug,suchasdrowsiness,havesubsided,whicheveris
         longer.Sedatives,tranquilizersand narcotic analgesicsm ay produce a m ore prolonged
         andprofoundeffectwhenadministeredalongwithinjectableATIVAN.Thiseffectmay
         take the form ofexcessive sleepinessordrow sinessand, on rareoccasions,interfere w ith
         recalland recognition ofeventsofthe day ofsurgery and the day after.
         Patientsshould be advised thatgetting outofbed unassisted m ay resultin falling and
         injuryifundertakenwithin8hoursofreceivinglorazepam injection.Sincetolerancefor
         CNSdepressantswillbediminishedinthepresenceofATIVAN Injection,these
         substances should eitherbe avoided ortaken in reduced dosage. Alcoholic beverages
         should notbeconsumed foratleast24to48hoursafterreceiving lorazepam injectable
         dueto the additive effectson central-nervous-system depression seen w ith
         benzodiazepinesingeneral.ElderlypatientsshouldbetoldthatATIVAN Injectionmay
         make them very sleepy fora period longerthan 6 to 8 hoursfollowing surgery.
         Laboratory Tests
         In clinicaltrials,no laboratory testabnorm alitieswere identified w ith eithersingle or
         multipledosesofATIVAN lnjection.Thesetestsincluded:CBC,urinalysis,SGOT,
         SGPT,bilirubin,alkaline phosphatase,LDH ,cholesterol, uricacid,BUN,glucose,
         calcium ,phosphorus,and totalproteins.
         Drug Interactions
         ATIVAN lnjection,likeotherinjectablebenzodiazepines,producesadditivedepression
         ofthe centralnervoussystem w hen adm inistered w ith otherCN S depressantssuch as
         ethylalcohol,phenothiazines,barbiturates,M A O inhibitors, and otherantidepressants.
         W henscopolamineisusedconcomitantlywithinjectablelorazepam,anincreased
         incidence ofsedation,hallucinationsand irrationalbehaviorhasbeen observed.
         There have been rare reportsofsignificantrespiratory depression, stuporand/or
         hypotension w ith theconcom itantuseofIoxapine and lorazepam .
         M arked sedation,excessive salivation,ataxia, and,rarely,death have been reported with
         the concom itantuse ofclozapine and lorazepam .
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 11 of
                                      58




         A pnea,com a,bradycardia,arrhythm ia, heartarrest,and death have been reported w ith
         the concom itantuse ofhaloperidoland lorazepam .
         The risk ofusing lorazepam in combination with scopolam ine, loxapine,clozapine,
         haloperidol,orotherC' N s-depressantdrugshasnotbeen system atically evaluated.
         Therefore,caution isadvised ifthe concom itantadm inistration oflorazepam and these
         drugsisrequired.
         Concurrentadm inistration ofany ofthe follow ing drugsw ith Iorazepam had no effecton
         the pharm acokineticsoflorazepam :metoprolol, cimetidine,ranitidine,disultiram ,
         propranolol,m etronidazole,and propoxyphene.No change in ATIVAN dosage is
         necessary when concom itantly given with any ofthesedrugs.
         Lorazepam -v alproate lnteraction
         Concurrentadministration oflorazepam (2 mg intravenously)withvalproate(250 mg
         twicedailyorallyfor3days)to6healthymalesubjectsresultedindecreasedtotal
         clearance oflorazepam by 40% and decreased formation rate oflorazepam glucuronide
         by 55% ,ascompared w ith lorazepam adm inistered alone. Accordingly,lorazepam
         plasm a concentrationswere abouttwo-fold higherforatIeast12 hourspost-dose
         adm inistration during valproate treatm ent.Lorazepam dosage should be reduced to 50%
         ofthe normaladultdosewhenthisdrug combination isprescribed in patients(seealso
         DOSAGE AND ADM INISTRATION).
         Lorazepam -o ralContraceptive Steroids Interaction
         Coadministration ofIorazepam (2mg intravenously)withoralcontraceptivesteroids
         (norethindroneacetate,lmg,andethinylestradiol,50ytg,foratleast6months)to
         healthy females(n=7)wasassociatedwlth a55% decreasein half-life,a50% increase in
         the volum e ofdistribution,thereby resulting in an alm ost3.7-fold increase in total
         clearanceoflorazepam ascomparedwith controlhealthy females(n=8).Itmay be
         necessary to increase the doseofATIVAN in fem ale patientswho are concom itantly
         taking oralcontraceptives(seealso DOSAGE AND ADM INISTRATION).
         Lorazepam -probenecid Interaction
         Concurrentadministration oflorazepam (2 mg intravenously)with probenecid(500mg
         orally every 6 hours)to 9healthyvolunteersresulted in aprolongationofIorazepam
         half-life by l30% and a decrease in itstotalclearance by 4504 . No change in volum e of
         distribution wasnoted during probenecid co-treatment. ATIVAN dosage needsto be
         reducedby 50% when coadministeredwithprobenecid (seealsoDOSAGE AND
         ADM INISTRATION).
         Drug/Laboratory TestInteractions
         No Iaboratory testabnorm alitieswere identified w hen lorazepam w asgiven alone or
         concom itantly w ith anotherdrug,such asnarcoticanalgesics,inhalation anesthetics,
         scopolam ine,atropine,and a variety oftranquilizing agents.
         Carcinogenesis,M utagenesis,Im pairm entofFertility
         No evidence ofcarcinogenicpotentialem erged in ratsand m ice during an 18-m onth
         study w ith orallorazepam .N o studiesregarding m utagenesishave been perform ed. The
         resultsofapreim plantation study in rats,in w hich the orallorazepam dose was 20 m g/kg,
         show ed no im pairm entoffertility.
                                                                                                   1

Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 12 of
                                      58




         Pregnancy
         TcratogenicEffects Pregnancy Categoly D (SeeW ARNINGS.)
         Laborand Delivery
         ThereareinsufficientdatatosupporttheuseofATIVAN (Iorazepam)Injectionduring
         laborand delivery,including cesarean section'
                                                     ,therefore,itsuse in thisclinical
         circum stance isnotrecom m ended.
         Nursing Mothers
         Lorazepam hasbeen detected in human breastm ilk.Therefore,Iorazepam should notbe
         adm inistered to nursing m othersbecause,like otherbenzodiazepines, the possibility
         existsthatlorazepam may sedate orotherw ise adversely affectthe infant.
         Pediatric Use
         Status Epilepticus
         The safety ofA TIVAN in pediatric patientsw ith statusepilepticushasnotbeen
         systematically evaluated.O pen-labelstudiesdescribed in the m edicalIiterature included
         273 pediatric/adolescentpatients'
                                         ,the age range wasfrom a few hoursoId to l8 yearsof
         age.Paradoxicalexcitation wasobserved in 10% to 30% ofthe pediatric patientsunder8
         yearsofage and wascharacterized by tremors,agitation, euphoria,logorrhea,and brief
         episodesofvisualhallucinations.Paradoxicalexcitation in pediatricpatientsalso has
         been reported with otherbenzodiazepinesw hen used forstatusepilepticus, as an
         anesthesia,orforpre-chem otherapy treatm ent.
         Pediatricpatients(aswellasadults)withatypicalpetitmalstatusepilepticushave
         developed brieftonic-clonic seizures shortly afterA TIVAN was given. This
         ûkparadoxical''effectw asalso reported fordiazepam and clonazepam . N evertheless,the
         developmentofseizuresaftertreatm entw ith benzodiazepinesisprobably rare, based on
         the incidenceintheuncontrolled treatmentseriesreported (i.e.,seizureswerenot
         observedfor112pediatricpatientsand 18adultsorduring approximately 400 doses).
         Preanesthetic
         Thereareinsufficientdatatosupporttheefficacyofinjectablelorazepam asa
         preanesthetic agentin patientslessthan l8 yearsofage.
         G eneral
         Seizure activity and m yoclonushave been reported to occurfollow ing adm inistration of
         ATIVAN Injection,especiallyinverylow bil'thweightneonates.
         Pediatric patientsm ay exhibita sensitivity to benzylalcohol, polyethylene glycoland
         propyleneglycol,componentsofATIVAN Injection (seealso
         CONTRAINDICATIONS).Thetbgaspingsyndrome'',characterizedby centralnervous
         system depression,m etabolic acidosis,gasping respirations,and high levelsofbenzyl
         alcgholand itsm etabolites found in the blood and urine, hasbeen associated with the
         adm inistration ofintravenoussolutionscontaining the preservative benzylalcoholin
         neonates.Additionalsym ptom sm ay include gradualneurologicaldeterioration, seizures,
         intracranialhemorrhage,hematologic abnonmalities,skin breakdown,hepatic and renal
         failure,hypotension,bradycardia,and cardiovascularcollapse.Centralnervous system
         toxicity,including seizuresand intraventricularhem orrhage, asw ellasunresponsiveness,
         tachypnea,tachycardia,and diaphoresis have been associated w ith propylene glycol


                                                    11
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 13 of
                                      58




         toxicity.AlthoughnonmaltherapeuticdosesofATIVAN Injectioncontainverysmall
         am ountsofthese compounds,premature and low -birth-w eightinfantsasw ellaspediatric
         patientsreceiving high dosesm ay be more susceptible to theireffects.
         G eriatric Use
         ClinicalstudiesofATIVAN generallywerenotadequatetodeterminewhethersubjects
         aged65andoverresponddifferentlythanyoungersubjects;however,ageover65may
         be associated w ith a greaterincidence ofcentralnervous system depression and m ore
         respiratory depression (seeW ARNlNGs-preanestheticUse,PRECAUTIONS-
         GeneralandADVERSE REAcTloNs-preanesthetic).
         Agedoesnotappeartohaveaclinically significanteffecton lorazepam kinetics(see
         CLINICAL PHARM ACOLOGY).
         Clinicalcircum stances,som e ofwhich m ay be more com mon in the elderly, such as
         hepaticorrenalimpainnent,shouldbeconsidered.Greatersensitivity(e.g.,sedation)of
         som e olderindividualscannotbe ruled out.In general,dose selection foran elderly
         patientshould becautious,usually starting atthe low end ofthedosing range(see
         DOSAGE AND ADM INISTRATION).
         A DVERSE R EACTIO NS
         Status Epilepticus
         ThemostimportantadverseclinicaleventcausedbytheuseofATIVAN Injection is
         respiratory depression(seeW ARNINGS).
         TheadverseclinicaleventsmostcommonlyobservedwiththeuseofATIVAN lnjection
         in clinicaltrialsevaluating itsuse in statusepilepticusw ere hypotension, somnolence,
         and respiratory failure.
         lncidence in Controlled C linicalTrials
         A lladverse eventsw ere recorded during the trialsby the clinicalinvestigators using
         term inology oftheirown choosing.Sim ilartypesofeventswere grouped into
         standardized categoriesusing m odified CO START dictionary term inology.These
         categoriesare used in the table and Iistingsbelow w ith the frequenciesrepresenting the
         proportionofindividualsexposedtoATIVAN Injectionortocomparativetherapy.
         The prescribershould beaw arethatthese figurescannotbe used to predictthe frequency
         ofadverse eventsin the course ofusualm edicalpractice where patientcharacteristicsand
         otherfactorsm ay differfrom those prevailing during clinicalstudies. Sim ilarly,the cited
         frequenciescannotbe directly com pared w ith figuresobtained from otherclinical
         investigators involving differenttreatm ent,uses, or investigators.An inspection ofthese
         frequencies,however,doesprovide the prescribing physician w ith one basisto estimate
         the relative contribution ofdrug and nondrug factorsto the adverse eventincidences in
         the population studied.
         Com monly Observed Adverse Events ina Controlled Dose-com parison Clinical
         Trial
         Table l liststhe treatment-em ergentadverse eventsthatoccurred in the patientstreated
         withATIVAN Injectioninadose-comparisontrialofATIVAN lmg,2mg,and4mg.
                     TABLE 1.NUM BER (9/0)OF STUDY EVENTSIN A
                              D OSE CO M PARISO N CLINICAL TRIAL
                                                                                                      1

Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 14 of
                                      58




         Body System                                               ATIVAN lnjection
            Event                                                      (n=130)a
         Any Study Event(1ormore)                                     l6(12.3%)
         Body asa w hole
             Infection                                                   l(<10A)
         Cardiovascularsystem
             Hypotension                                                2 (1.5%)
         Digestive system
             Liverfunctiontestsabnormal                                  1(<1%)
             Nausea                                                      I(<1%)
             Vomiting                                                    1(<1%)
         M etabolic and N utritional
            Acidosis                                                    1(<19$)
         N ervoussystem
            Brain edema                                                 1(-:1%)
            Coma                                                        1(-::19$)
            Convulsion                                                  1(<19$)
            Somnolence                                                  2 (1.59$)
            Thinking abnormal                                           1(-:1% )
         Respiratorysystem
            Hyperventllation                                            1(<19$)
            Hypoventilation                                             l(<131)
            Respiratoryfailure                                          2 (1.5%)
         Term s notclassifiable
            Injectionsitereaction                                       l(<1%)
         Urogenitalsystem
            Cystitis                                         l(<11$)
         a:Onehundredandthirty(130)patientsreceivedATIVAN Injection.
         b:Totalsare notnecessarily the sum ofthe individualstudy eventsbecause apatientm ay
           reporttw o orm ore differentstudy eventsin the same body system .
         Com m only O bserved Adverse Events in Acti      ve-controlled C linicalTrials
         In two studies,patientswho com pleted the course oftreatmentforstatusepilepticuswere
         penmitled to be reenrolled and to receivetreatm entfora second statusepisode, given that
         there wasa sufficientintervalbetween the two episodes.Safety wasdeterm ined from all
         treatm entepisodesforaIlintent-to-treatpatients, i.e.,from alIiûpatient-episodes.''Table 2
         Iiststhe treatment-em ergentadverse eventsthatoccurred in atleast 1% ofthe patient-
         episodesinwhichATIVAN Injectionordiazepam wasgiven.Thetablerepresentsthe
         pooling ofresultsfrom the two controlled trials.
            TABLE 2.NUM BER (% )OF STUDY EVENTS IN ACTIVE CONTROLLED
                                           CLINIC AL TRIA L
         BodySystem                             ATIVAN lnjedion                 Diazepam
            Event                                        (n=85/                   (n=80)a
         Any Study Event(1ormore)                    14 (16.59$)                ll(13.8% )
         Body as a whole
            Headache                                  1(1.29$)                    l(1.31$)

                                                    13
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 15 of
                                      58




         Cardiovascularsystem
             Hypotension                             2 (2.41$)
         H em ic and lym phatic system
             Hypochromicanem ia                         0                      l(1.3%)
             Leukocytosis                               0                      1(1.3%)
             Thrombocythem ia                           0                      l(1.3% )
         Nervoussystem
             Coma                                    l(1.2 %)                   1(1.3% )
             Somnolence                              3(3.5% )                   3(3.8% )
             Stupor                                  1(1.2%)                       0
         Respiratory system
             Hypoventilation                         1(1.2%)                   2 (2.5%)
             Apnea                                   l(1.2%)                   1(1.39$)
             Respiratory failure                     2 (2.4%0)                 1(1.386)
             Respiratory disorder                    1(1.2% )                      0
         a:Thenumberindicatesthe num berofûûpatient-episodes.''Patient-episodeswere used
           ratherthan t*patients''because a totalof7 patientswere reenrolled forthe treatmentofa
           secondepisodeofstatus:5patientsreceivedATIVAN Injectionontwooccasionsthat
           were farenough apartto establish the diagnosisofstatusepilepticusforeach episode,
           and,using the sam etim e criterion,2 patientsreceived diazepam on two occasions.
         b:Totalsare notnecessarily the sum ofthe individualstudy eventsbecause a patientm ay
           reporttw o orm ore differentstudy eventsin the same body system .
         These trialswere notdesigned orintended to dem onstrate the comparative safety ofthe
         tw o treatm ents.
         The overalladverse experience profile forA TIV AN was sim ilarbetween wom en and
         m en.There are insufficientdatato suppol'ta statem entregarding the distribution of
         adverse eventsby race.Generally,age greaterthan 65 yearsm ay be associated w ith a
         greaterincidence ofcentral-nervous-system depression and m ore respiratory depression.
         OtherEventsObserved Duringthe Pre-Marketing EvaluationofAtivan Injection
         forthe Treatm entofStatus Epilepticus
         ATIVAN Injection,activecomparators,andATIVAN lnjection in combination witha
         comparatorwere adm inistered to 488 individualsduring controlled and open-label
         clinicaltrials.Because ofreenrollm ents,these488 patientsparticipated in a totalof521
         patient-episodes.ATIVAN lnjectionalonewasgiven in69% ofthesepatient-episodes
         (n=360).Thesafety information below isbasedon dataavailablefrom 326 ofthese
         patient-episodesinwhichATIVAN Injectionwasgivenalone.
         AlIadverse eventsthatwere seen once are Iisted,exceptthose already included in
         previouslistings(Table1andTable2).
         Study eventswere classified by body system in descending frequency by using the
         follow ing definitions:frequentadverse eventswerethosethatoccurred in atleastl/l00
         individuals;infrequentstudy eventsw ere those thatoccurred in 1/100 to 1/1000
         individuals.
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 16 of
                                      58




         Frequentand InfrequentStudy Events
         Body as a W hole -                       lnfrequent'
                                                            .asthenia,chills,headache,
                                                  infection.
         Digestive System -                       Infrequent'.abnorm alliverfunction test,
                                                  increased salivation,nausea,vom iting.
         M etabolic and Nutritional-              Infrequent:acidosis,alkaline phosphatase
                                                  increased.
         Nervous System -                         Infrequent'
                                                            .agitation,ataxia,brain edem a,
                                                  com a,confusion,convulsion,hallucinations,
                                                  m yoclonus,stupor,thinking abnorm al,trem or.
         R espiratory System -                    Frequent'
                                                          .apnea',Infrequent'.hyperventilation,
                                                  hypoventilation,respiratory disorder.
         Term s NotClassifiable -                 Infrequent:injection sitereaction.
         UrogenitalSystem -                       Infrequent'
                                                            .cystitis.

         Preanesthetic
         CentralNervous System
         Themostfrequentadversedrug eventreported with injectablelorazepam iscentral-
         nervous-system depression.The incidence varied from one study to another,depending
         on thedosage,route ofadm inistration,use ofothercentral-nervous-system depressants,
         and the investigator'sopinion concerning the degree and duration ofdesired sedation.
         Excessive sleepinessand drowsinesswere the mostcom m on consequencesofCN S
         depression.Thisinterferedwithpatientcooperation in approximately 6% (25/446)of
         patients undergoing regionalanesthesia,causing difficulty in assessing levelsof
         anesthesia.Patientsover50 yearsofage had a higherincidence ofexcessive sleepiness
         ordrowsinesswhencomparedwiththoseunder50(21/106versus24/245)when
         lorazepam wasgiven intravenously(seeDOSAGE AND ADM INISTRATION).On
         rareoccasion(3/1580)thepatientwasunableto givepersonalidentification inthe
         operating room on arrival,and one patientfellwhen attem pting prem ature ambulation in
         the postoperative period.
         Sym ptoms such asrestlessness,confusion,depression,crying,sobbing, and delirium
         occurredinabout1.3% (20/1580).Onepatientinjuredhimselfbypickingathisincision
         during the imm ediatepostoperativeperiod.
         Hallucinationswerepresentin aboutl% (14/1580)ofpatientsand werevisualand
         self-lim iting.
         An occasionalpatientcom plained ofdizziness,diplopia and/orblurred vision. Depressed
         hearing was infrequently reported during the peak-effectperiod.
         An occasionalpatienthad a prolonged recovery room stay,eitherbecause ofexcessive
         sleepinessorbecause ofsome form ofinappropriate behavior.The latterwasseen most
         com m only w hen scopolam ine wasgiven concom itantly asa prem edicant.Lim ited
         informationderivedfrom patientswhoweredischargedthedayafterreceivinginjectable
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 17 of
                                      58




         Iorazepam show ed one patientcom plained ofsom e unsteadinessofgaitand a reduced
         ability to perfonm complex m entalfunctions.Enhanced sensitivity to alcoholic beverages
         hasbeenreportedmorethan24hoursafterreceivinginjectablelorazepam,similarto
         experience with otherbenzodiazepines.
         LocalEffects
         Intramuscularinjectionoflorazepam hasresultedinpainattheinjectionsite,asensation
         ofburning,orobserved rednessin the same area in a very variable incidence from one
         study to another.The overallincidenceofpain and burning in patientswasabout l7%
         (146/859)in theimmediatepostinjectionperiodandabout1.4% (12/859)atthe24-hour
         observationtime.Reactionsattheinjectionsite(redness)occurredinapproximately2%
         (17/859)intheimmediatepostinjectionperiodandwerepresent24hourslaterinabout
         0.8% (7/859).
         Intravenousadm inistration oflorazepam resulted in painfulresponses in 13/77lpatients
         orapproximately l.6% in theimmediatepostinjection period,and24 hourslater4/771
         patientsorabout0.5% stillcom plained ofpain.Rednessdid notoccurim mediately
         followingintravenousinjectionbutwasnotedin19/771patientsatthe24-hour
         observation period.Thisincidence is sim ilarto thatobserved w ith an intravenous
         infusion beforelorazepam isgiven.Intra-arterialinjectionmay producearteriospasm
         resulting ingangrenewhichmay requireamputation (seeCONTITAINDICATIONS).
         CardiovascularSystem
         Hypertension (0.1%)and hypotension (0.1%)haveoccasionally beenobserved after
         patientshavereceived injectablelorazepam .
         Respiratory System
         Fivepatients(5/446)who underwentregionalanesthesiawereobservedtohaveaifway
         obstruction.Thiswasbelieved due to excessive sleepinessatthe tim e ofthe procedure
         and resulted in temporary hypoventilation.In thisinstance,appropriate airway
         managementmay becomenecessary(seealso CLINICAL PHARM ACOLOGY,
         W ARM NGS and PRECAUTIONS).
         O therAdverse Experiences
         Skin rash,nausea and vom iting have occasionally been noted in patientswho have
         receivedinjectablelorazepam combinedwithotherdrugsduringanesthesiaandsurgery.
         ParadoxicalReactions
         A swith allbenzodiazepines,paradoxicalreactionssuch asstim ulation,m ania,
         irritability,restlessness,agitation,aggression,psychosis,hostility,rage,or
         hallucinationsm ay occurin rare instancesand in an unpredictable fashion.In these
         instances,furtheruse ofthe drug in thesepatientsshould be considered with caution
         (seePRECAUTIONS,General).
         Postm arketing Reports
         V oluntary reportsofotheradverse eventstem porally associated with the use ofA TIVAN
         (lorazepam)Injectionthathavebeenreceivedsincemarketintroductionandthatmay
         havenocausalrelationshipwiththeuseofATIVAN Injectionincludethefollowing:
         acute brain syndrom e,aggravation ofpheochromocytoma,am nesia,apnea/respiratory
         arrest,arrhythm ia,bradycardia,brain edem a,coagulation disorder,com a,convulsion,
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 18 of
                                      58




         gastrointestinalhem orrhage,heartarrest/failure,heartblock,liverdam age, Iung edema,
         lung hem orrhage,nervousness,neuroleptic malignantsyndrom e, paralysis,pericardial
         effusion,pneumothorax,pulmonary hypertension, tachycardia,throm bocytopenia,
         urinary incontinence,ventriculararrhythm ia.
         Fatalitiesalso have been reported,usually in patientson concom itantm edications
         (e.g.,respiratorydepressants)and/orwith othermedicalconditions(e.g.,obstructive
         sleep apnea).
         DRUG A BUSE A ND DEPEN DENC E
         C ontrolled S ubstance C lass
         Lorazepam isacontrolled substance in Schedule IV.
         A buse and Physicaland PsychologicalDependence
         Aswith otherbenzodiazepines,ATIVAN lnjectionhasapotentialforabuseand may
         lead to dependence.Physiciansshould be awarethatrepeated dosesovera prolonged
         periodoftimemayresultinphysicalandpsychologicaldependenceandwithdrawal
         symgtoms,followlngabruptdiscontinuance,similarincharactertothosenotedwith
         barblturatesand alcohol.
         OV ERD OSAG E
         Sym ptom s
         Overdosage ofbenzodiazepinesisusually m anifested by varying degreesofcentral-
         nervous-system depression,ranging from drow sinessto com a.In m ild casessym ptom s
         include drow siness,m entalconfusion and lethargy.In more seriousexam ples, sym ptom s
         may include ataxia,hypotonia,hypotension,hypnosis, stagesone(1)to three(3)coma,
         and,very rarely,death.
         Treatm ent
         Treatmentofoverdosage ism ainly supportive untilthe drug iselim inated from the body.
         Vitalsignsandtluidbalanceshouldbecarefullymonitoredinconjunctionwithclose
         observation ofthepatient.A n adequate airway should be maintained and assisted
         respiration used asneeded.W ith normally functioning kidneys,forced diuresisw ith
         intravenoustluidsand electrolytesm ay accelerate elim ination ofbenzodiazepinesfrom
         thebody.Inaddition,osmoticdiuretics,suchasmannitol,maybeeffectiveasadjunctive
         m easures.ln m ore criticalsituations,renaldialysisand exchange blood transfusionsm ay
         be indicated.Lorazepam doesnotappearto be rem oved in significantquantitiesby
         dialysis,although lorazepam glucuronide m ay be highly dialyzable.The value ofdialysis
         hasnotbeen adequately determ ined for lorazepam .
         The benzodiazepine antagonisttlum azenilm ay be used in hospitalized patients asan
         adjunctto,notasasubstitutefor,propermanagementofbenzodiazepineoverdose.The
         prescriber should be aware ofa risk ofseizure in association with num azenil
         treatm ent,particularly in Iong-term benzodiazepine users and in cyclic
         antidepressantoverdose.The com plete tlum azenilpackage insertincluding
         CO NTM INDICATIO N S,W A RNING S and PRECAUTIO NS should be consulted
         priorto use.
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 19 of
                                      58




         DO SAG E A ND A DM IN ISTRATIO N
         A TIVA N m ustneverbe used w ithoutindividualization ofdosage particularly w hen used
         with otherm edicationscapableofproducing central-nervous-system depression.
         EQUIPM ENT NECESSARY TO M AINTAIN A PATENT AIRW AY SHOULD BE
         IM M EDIA TELY AVA ILA BLE PRIO R TO INTRA VENO US A DM IN ISTRA TION O F
         LORAZEPAM (seeW ARNINGS).
         Status Epilepticus
         GeneralAdvice
         Statusepilepticusisa potentially life-threatening condition associated w ith a high risk of
         perm anentneurologicalimpairm ent,ifinadequately treated.Thetreatm entofstatus,
         however,requiresfarmore than the adm inistration ofan anticonvulsantagent.Itinvolves
         observation and m anagementofaIlparam eterscriticalto m aintaining vitalfunction and
         the capacity to provide supportofthose functionsasrequired.Ventilatory supportm ust
         bereadilyavailable.Theuseofbenzodiazepines,likeATIVAN lnjection,isordinarily
         only an initialstep ofa com plex and sustained intervention which may require additional
         interventions,(e.g.,concomitantintravenousadm inistrationofphenytoin).Becausestatus
         epilepticusm ay resultfrom a correctable acute cause such ashypoglycem ia,
         hyponatrem ia,orotherm etabolic ortoxicderangem ent,such an abnorm ality m ustbe
         im mediately soughtand corrected.Furtherm ore,patientswho are susceptibleto further
         seizure episodesshould receive adequate m aintenance antiepileptic therapy.
         Any health care professionalw ho intendsto treata patientwith statusepilepticusshould
         befam iliarw ith thispackage insertand the pertinentm edicalliterature concerning
         currentconceptsforthetreatm entofstatusepilepticus.A com prehensive review ofthe
         considerations criticalto the informed and prudentm anagem entofstatusepilepticus
         cannotbe provided in drug productlabeling.The archivalm edicalliterature contains
         many inform ative references on the managem entofstatusepilepticus,am ong them the
         reportofthe working group on statusepilepticusofthe Epilepsy Foundation ofA m erica
         ûûl-reatmentofConvulsiveStatusEpilepticus''(JAM A 1993,
                                                               .270:854-859).Asnoted in
         thereportjustcited,itmaybeusefultoconsultwithaneurologistifapatientfailsto
         respond (e.g.,failsto regainconsciousness).
         IntravenousInjection
         Forthe treatm entofstatusepilepticus,the usualrecom m ended dose ofA TIV AN
         lnjectionis4mg given slowly (2mg/min)forpatients 18yearsand older.Ifseizures
         cease,noadditionalATIVAN Injectionisrequired.Ifseizurescontinueorrecuraftera
         10-to ls-m inute observation period,an additional4 mg intravenousdose m ay be slow ly
         administered.ExperiencewithfurtherdosesofATIVAN ï.&vcr.vlimited Theusual
         precautions in treating status epilepticusshould be employed.An intravenousinfusion
         should be started,vitalsignsshould be m onitored,an unobstructed airway should be
         m aintained,and artificialventilation equipm entshould be available.
         IntramuscularInjection
         IM ATIVAN is notpreferred in the treatm entofstatusepilepticusbecause therapeutic
         lorazepam levels may notbe reached asquickly aswith IV adm inistration.How ever,
         whenan intravenousportisnotavailable,theIM routemay proveuseful(see
         CLINICAL PHARM ACOLOGY,Pharmacokineticsand M etabolism).


                                                     18
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 20 of
                                      58




         Pediatric
         The safety ofA TIVAN in pediatric patientshas notbeen established.
         Preanesthetic
         IntramuscularInjection
         Forthe designated indicationsasa prem edicant,the usualrecom m ended dose of
         lorazepam forintramuscularinjectionis0.05mg/kguptoamaximum of4mg.Aswith
         allpremedicantdrugs,thedoseshould beindividualized (seealso CLINICAL
         PH ARM AC OLO G Y,W ARN ING S,PRECAUTIO NS,and ADV ER SE
         REACTIONS).Dosesofothercentral-nervous-system-depressantdrugsordinarily
         shouldbereduced(seePRECAUTIONS).Foroptimum çffcc/,measuredaslackof
         recall,intramuscularlorazepam shouldbeadministeredatleast2hoursbeforethe
         antici
              pated operativeprocedure.N arcotic analgesicsshould be adm inistered attheir
         usualpreoperativetim e.
         There are insufficientdata to supportefficacy orm ake dosage recom m endationsfor
         intram uscularlorazepam in patients lessthan 18 yearsofage;therefore, such use is
         notrecom mended.
         Intravenouslnjection
         Forthe prim ary purpose ofsedation and reliefofanxiety,the usualrecom m ended initial
         doseoflorazepam forintravenousinjectionis2mgtotal,or0.02mg/lb(0.044mg/kg),
         whicheverissm aller.Thisdose willsuffice forsedating m ostadultpatientsand
         ordinarily should notbe exceeded in patientsover50 yearsofage. In those patientsin
         w hom a greater Iikelihood oflack ofrecallforperioperative eventswould be beneficial,
         largerdosesashigh as0.05mg/kg up to atotalof4 mg maybeadministered (see
         CLINIC AL PH ARM A CO LO G Y,W ARN IN G S,PR ECA UTIO NS,and ADVERSE
         REACTIONS).Dosesofotherinjectablecentral-nervous-system-depressantdrugs
         ordinarily should bereduced(seePRECAUTIONS).Foroptimum effect,measured as
         lackofrecall,intravenouslorazepam shouldbeadministered15to20minutesbeforethe
         anticipated operativeprocedure.
         There are insufficientdata to suppol'tefficacy orm ake dosage recom m endations for
         intravenous lorazepam in patientslcssthan 18 yearsofage;therefore,such use is
         notrecom m ended.
         Dose A dm inistration in SpecialPopulations
         Elderly Patients and Patients W ith Hepatic D isease
         Nodosageadjustmentsareneededinelderlypatientsandinpatientswithhepaticdisease.
         Patients W ith RenalDisease
         Foracutedoseadministration,adjtlstmentisnotneededforpatientswithrenaldisease.
         However,in patientsw ith renaldisease,caution should be exercised iffrequentdosesare
         given overrelativelyshortperiodsoftime(seealso CLINICAL PHARM ACOLOGY).
         Dose AdjustmentDueto Drug Interactions
         Thedose ofA TIVAN should be reduced by 50% when coadm inistered w ith probenecid
         orvalproate (seePRECAUTIONS,Druglnteractions).
         Itm ay be necessary to increase the dose ofATIVAN in female patientswho are
         concom itantly taking oralcontraceptives.


                                                    19
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 21 of
                                      58




         A dm inistration
         Whengivenintramuscularly,ATIVAN Injection,undiluted,shouldbeinjecteddeep in
         the muscle mass.
         lnjectableATIVAN canbeusedwithatropinesulfate,narcoticanalgesics,other
         parenterally used analgesics,com m only used anesthetics,and m uscle relaxants.
         Immediatelypriortointravenoususe,ATIVAN Injectionmustbedilutedwithanequal
         volum eofcompatible solution.Contentsshould be m ixed thoroughly by gently inverting
         the containerrepeatedly untilahomogenous solution results.Do notshakevigorously,as
         thiswillresultinairentrapment.W henproperlydiluted,thedrugmay be injected
         directly into a vein orinto thetubing ofan existing intravenous infusion.The rate of
         injectionshouldnotexceed2.0mgperminute.
         Parenteraldrug productsshould be inspected visually forparticulate m atterand
         discoloration priorto adm inistration,wheneversolution and containerperm it.Do notuse
         ifsolution is discolored orcontainsa precipitate.
         ATIVAN Injectioniscompatiblefordilutionpurposeswiththefollowingsolutions:
         Sterile W aterforInjection,USP;Sodium Chloride Injection,USP;5% Dextrose
         Injection,USP.
         HO W SUPPLIED
         ATIVAN (lorazepam)Injection isavailableinthefollowingdosagestrengthsin
         single-doseand m ultiple-dosevials:
         2 m g perm L, N DC 60977-112-01,25 x 1m lwvial
                       N DC 60977-112-02,10 x 10 m lwvial
         4 m g perm L, NDC 60977-1l3-01,25 x 1m lwvial
                       N DC 60977-1l3-02,l0 x l0 m lwvial
         ForIM orIV injection.
         Store in a refrigerator.
         PR OTECT FR OM LIG H T.
         Use carton to protectcontentsfrom Iight.
         ATIVAN isa tradem ark ofBiovailLaboratories,Ltd.


            a x êer
         M anufactured by
         BaxterH ealthcare Corporation
         Deertield,IL 60015 USA
         ForProductInquiry 1800ANA DRUG (1-800-262-3784)
         M LT-01086/1.0




                                                    20
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 22 of
                                      58




                          E xhib it
                                      B
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 23 of
                                      58

 HIGHLIGHTSOFPRESCRIBING INFORM ATION                                                           * Adults 16 Yearsand Older. 500 mg twlcedailya'increaseby 500 mg twice
 Thesehighlightsdo notinclude aIItheinlbrmation needed touse                                        dail
                                                                                                       yevery2weekstorecommended doseof1500mgtwicedaill'(23)
 KEPPRA* safely and effeçtively. Seeful
                                      lprescribinginformationftjr                               Switchin: Froln orTo OralKEPPRA
 KEPPRA@.
                                                                                                W henswltchlng from orto oralKEPPRA-thetotaldaily dosage/t?equency of
 KEPPRA*(levetiracetam)injection.forintravenoususe                                              KEPPRA I
                                                                                                       njecti
                                                                                                            onshouldbeequivalenttothoseoforalKEPPRA (2.
                                                                                                                                                      4.25)
 InitialU.S.Approval:1999                                                                       Seet'
                                                                                                    tllIprescribing fnformationforpreparation and adm inistration
                                                                                                l
                                                                                                nstructions(2.6)anddosageadjustmentl
                                                                                                                                   nadultswlthrenalImpairment(27)
 IndicationsandUsage(l1)                                                     10/2019            ---------------------1)(àjkdkf;YI17()1:NJjI/i?ç1)jIIFItII?Qf;qrIIjj----------------------
 DosageandAdminlstrati
                     on(2.l,28)                                              l0/20I9            lnjection:500mg/5mI.si
                                                                                                                     ngle-usevial(3)
 * KEPPRA isindicated tbrthetreatmentofpartial-onsetseizuresin patlents                         KnoNvlnhypersensitlvlt.ytolevetiracetam'
                                                                                                                                       .angioedemaandaliaphylaxishave
   1mont
       hofageandolder(1.1)                                                                      occurred(4.53)
 @ KEPPRA isindicatedfbradjuncti
                               vetherapyforthetreatmentof:                                      .................--..-.5&'
                                                                                                                         !/kIkICI!C(;!I/t?Q1)I'IAèq(2?kYJIFII)DIS------------------------
    o Myoclonic seizurcsin patients12 yearsofage and olderwith luvenile                         * Behavioralabnormalitiesincluding psychoticsymptoms.stlicidalideation,
       myoclonicepilepsy(I.
                          2)                                               -                       lrritability,andaggressivebehaviorhavebeenobserved'            ,monitorpatlents
    o Primal'y generalized tonic-clonlcseizuresin patients6yearsofageand                            forpsychiatri
                                                                                                                csignsandsymptoms(51)
     olderwithidiopathicgeneralizedepilepsy(1.
                                             3)                                                 @ M onitortbrsomnolence and thtigtle'
                                                                                                                                    ,advisepatientsnottodriveoroperate
 * KEPPRA i njecti
                 onist brintravenoususeonl yasanalternati
                                                        veforpatients                               machinefyuntiltheyhavesuftici
                                                                                                                                entexperlenceonKEPPRA (5.2)
   whenoraladministrationistemporarilynotfeasible(1,4)                                          * SerlousDermatologicalReactions:DlscontinueKEPPRA atthetirstslgn
                      1)()jI/kf;:I,!kICII,
 ......................                  dk1)AJI?CIjIIFIt/iqrIf)?ç-----------------------           of'rashunlessclearlynotdrugrel
                                                                                                                                 atedf54)
                                                                                                * Coordination Ditliculties'Monitorfbrataxia,abnormalgait,and
 KEPPRA fnjectioni
                 sforintravenoususeonly(2.l)                                                      incoordinati
                                                                                                             on(55)
 Partial-onsetSeizures(monotheram,oradiunctivetherapv)                                          * W lthdrawalSelzures'KEPPRA mustbegraduallywithdrawn(56)
 * 1M onthto<6M onths:7mg/kgtwicedally'     .increaseby7mg/kgtwice                              ---------- ------------------   AI)SJ12I:jI12Itlqz:(y3=IONS.---.---.-......-...-.-......
   da1Iyevery2weekstorecommendeddoseof21mg/kgtwlcedaily(2.I)                                    Mostcommonadversereactions(lncidencek:5% morethanplacebo)lnclude:
 * 6 M onthsto < 4 Years:l0 mg/kgtwice daily'
                                            ,increase by 10 mg/kg twice                         @ Adults.somnolence,astheni
                                                                                                                          a,lnfectlon.anddi
                                                                                                                                          zziness(6 1)
   dailyevery2weekstorecommendeddose01:25mg/kgtwi         cedail
                                                               y(2.1)                           * Pediatricpatients'fatigue aggresslon.nasalcongestion-decreased appetite
 @ 4 Yearsto< 16 Years:10 mg/kg twicedaily'  ,increaseby 10 mg/kg twice                             andirritability(6.1)
   daily ever.y2weekstorecommendeddoseof30mg/kgtwl         cedall).
                                                                  '(2l)                         To reportSI.JSPECTED ADVERSE REACTIONS,tontactUCB,Inc.at
 @ Adults16 YearsandOlder:500 mg twicedaily.increaseby 500 mg twlce                             (844)599-CARE (2273)orFDA atl-800-FDA-1088or
   daily ever.y2weekstoarecommendeddoseof1500mgtwi          cedaly(21)                          w'bvwfda.gov/medwatclt
                                                                                                                     .
 Mvoclonic Seizures in Adultsand PediatricPatients I2 Yearsand Older                                            tJSèâIlçE;13ès67II7I(y13()1:tilw/klrltl?çb;------------------------
                                                                                                -----------------------

 @ 500 mgtwice dailya 'increaseby 500 mg twicedaily evel'y 2 weeksto                            Pregnancy:PlasmaIevelsofIevetiracetam may bedecreased'monitorclosely
    recommendeddoseof1500mgtwicedail
                                   y (2.2)                                                      duringpregnancy.Basedonanlmaldatapmaycausetbtalharm (5.9,8.1)
PrirnarvGeneralized Tonic-clonicSeizures                                                        See17forPATIENT COIJNSELING INFORM ATION
* 6 Yearsto< 1()Years:10 mg/kg twicedaily'
                                         ,increaseby 10 mg/kgtwice
    dailyevery2weekstorecommendeddoseof30mg/kgtwicedally(23)                                                                                                        Revised: 10/2020



 FFLL PRESCRIBING INFORM ATION:CONTENTSW                                                           6 2 Postmarketing Experience
                                                                                                8  IJSE IN SPECIFIC POPIJLATIONS
      INDICATIONS AND USAGE                                                                        8.1 Pregnancy
      I.1 partial-onsetseizures                                                                    8.2 Lactation
      ,z Myoclonicseizuresinpatientswith Juvenile vyoclonic upilepsy                               g.4. pediatric use
      l3 Prlmafy Generalized Tonic-clonlc Selzures                                                 8.5 GeriatricUse
      14 LlmitationsofUse                                                                          8 6 RenalImpalrment
2     DOSAGE AND ADM INISTRATION                                                                10 OVERDOSAGE
      2 l Dosing tbrPartial-onsetSeizures                                                           10.1 Signs,Symptomsand Laboratory FlndingsofAcuteOverdosage
      22 DosingforMyoclonicSeizuresinPatientswithJuvenile                                                     inl-lumans
          MyoclonicEpilepsy                                                                        10.2 Managementofoverdose
      2 3 Dosing forPrimary.
                             GeneralizedTonic-clonlcSeizures                                       10.3 Hemodialysis
      2.4 Switching fkom OralDosing                                                             ll DESCRIPTION
      2.5 switching toOralDosing                                                                12 CLINICAL PHARM ACOLOGY
      2 6 Preparation and AdministrationInstructions                                               12.l M echanism ofActlon
      2.
       7 DosageAdjustmentsinAdultPatientswi
                                          thRenallmpairment                                            12.
                                                                                                         2 Pharmacodynamics
      2.8 Discontinuationot-KEPPRA                                                                     12.3 Pharmacokinetlcs
      DOSAGE FO RM SAND STRENGTHS                                                                     NONCLINICAL TOXICOLOGY
      CONTRAINDICATIONS                                                                                l3.1 Carcinogenesis,M utagenesis,ImpairmentofFertllity
      W ARNINGS AND PRECAUTIONS                                                                       CLINICAL STUDIES
      5 1 BehavioralAbnorlnalitiesandPsychoticSymptoms                                                 14.1 Partial-onsetSeizures
      52 somnolenceandFatigue                                                                          14.2 M yoclonic Seizures in Patientswith JuvenlleMyoclonicEpilepsy
      53 AnaphylaxisandAngioedelna                                                                     l4.3 PrlmaryGeneralizedTonlc-clonicSeizures
      54 SeriousDermatologicalReactions                                                          16 HOW SUPPLIED/STORAGE AND HANDLING
      55 CoordinatfonDifficulties                                                                      16.1 How Supplied
      5.6 w ithdrawalSeîzures                                                                          16.2 Storage
      5 7 HcmatologicAbnormalities                                                               17 PATIENT CO UNSELING INFORM ATION
      58 IncreaseinBloodPressure                                                                ''sectlonsorsubsectionsom ittedfrolntheFullPrescribingInformationarenot
      5.9 SeizureControlDuring Pregnancy                                                        listed.
      ADVERSE REACTIONS
      6.1 ClinicalTrialsExperience
                                                                                            1
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 24 of
                                      58




      FULL PR ESCRIBING IN FORM ATIO N

            INDICATIONS AND USAGE

               Partial-onsetSeizures
     lKEPPRAisindicatedforthetreatmentofpartial-onsetseizuresinpatientslmonthofageandolder.
               M yoclonicSeizuresin Patientswith Juvenile M yoclonic Epilepsy
      KEPPRA isindicatedasadjunctivetherapyforthetreatmentofmyoclonicseizuresinpatients12yearsofageand
      olderwi
            thjuvenilemyoclonicepilepsy.
      1.3      Prim ary G eneralized Tonic-clonic Seizures
      KEPPRA isindicatedasadjunctivetherapyforthetreatmentofprimarygeneralizedtonic-clonicseizuresinpatients
      6yearsofage and olderwith idiopathicgeneralized epilepsy.

      l.4      Lim itationsofUse
      KEPPRA injectionisforintravenoususeonl
                                           y asanalternativeforpatientswhenoraladministrationistemporarily
      notfeasible.

            DOSAGE AND ADM INISTRATIO N

               Dosing for Partial-onsetSeizures
     ITherecommendeddosingformonotherapyandadjunctivetherapyisthesameasoutlinedbelow.
      Thereisno clinicalstudy experiencew ith adm inistration ofintravenousIevetiracetam foraperiod Iongerthan4
      days.

      Adults 16 YearsofAeeand O lder
      Initiatetreatmentwith adailydoseof1000mg/day,givenastwice-daily dosing (500mgtwicedaily).Additional
      dosing incrementsmaybegiven(l000mg/day additionalevery2weeks)toamaximum recommendeddaily doseof
      3000 m g. There isno evidencethatdosesgreaterthan 3000 m g/day conferadditionalbenefit.

      PediatricPatients

      I:
       jlbnth to -.6 A
                     v onths
            lnitiatetreatmentwithadaily doseofl4mg/kg in2divideddoses(7mg/kgtwicedaily).lncreasethedaily
            doseevery2weeksby incrementsof14 mg/kgtotherecom mendeddailydoseof42 mg/kg(21mg/kgtw ice
            daily).Intheclinicaltrial,themeandailydosewas35mg/kg inthisagegroup.
      6 M onthsto 4 l'etww
            lnitiatetreatmentwithadailydoseof20mg/kg in2divideddoses(10mg/kgtwicedaily).lncreasethedaily
            dosein2weeksby an incrementof20mg/kgtotherecommendeddaily doseof50 mg/kg(25 mg/kgtwice
            daily).Ifapatientcannottolerateadailydoseof50mg/kg,thedailydosemay bereduced.Intheclinicaltrial,
            them ean daily dose was47 mg/kg in thisagegroup.

      4 Yearsto < 16 I'ears
            Initiatetreatmentwithadailydoseof20mg/kg in2divideddoses(l0 mg/kgtwicedaily).Incrcasethedaily
            doseevery2weeksby incrementsof20mg/kgtotherecom mendeddaily doseof60 mg/kg(30mg/kgtw ice
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 25 of
                                      58




            daily).lfapatientcannottolerateadailydoseof60mg/kg,thedailydosemay bereduced.lntheclinicaltrial.
            them ean daily dosewas44 mg/kg.Them axim um daily dosewas3000 mg/day.

      2.2      Dosing for M yoclonic Seizuresin Patientsw ith Juvenile M yoclonic Epilepsy
      lnitiatetreatmentwithadoseofI000mg/day,givenastwice-daily dosing(500mgtwicedaily).Increasethe
      dosage by l000 mg/day every 2 weeksto therecommended daily doseof3000 mg. The effectivenessofdoses
      lowerthan 3000 mg/day hasnotbeen studied.
      2.3     Dosing for Prim ary G eneralized Tonic-clonicSeizures
      Adults 16 YearsofAae and Older
      lnitiatetreatmentwith adoseofl000mg/day,givenastwice-daily dosing(500mgtwicedaily).lncreasedosageby
      I000 mg/day every 2 weeksto therecomm ended daily doseof3000 mg.Theeffectivenessofdoseslow erthan
      3000 mg/day hasnotbeen adequately studied.

      Pediatric Patients6 to -:16 Y earsofAge
      Initiatetreatmentwith adaily doseof20 mg/kgin2divideddoses(10mg/kg twicedail
                                                                                 y).Increasethedaily dose
      every2weeksby incrementsof20mg/kg(l0mg/kgt     '
                                                     w icedaily)totherecommendeddailydoseof60 mg/kg
      (30mg/kgtwicedaily).Theeffectivenessofdoseslowerthan60mg/kg/day hasnotbeenadequately studied.

               Switching from OralDosing
      W hen switching from oralKEPPRA,the initialtotaldail
                                                         y intravenousdosageofKEPPRA should be equivalentto
      thetotaldaily dosageand frequency oforalKEPPRA.

      2.5      Switching to OralDosing
      Atthe end ofthe intravenoustreatm entperiod,the patientmay be sw itched to KEPPRA oraladministration atthe
      equivalentdaily dosage and frequency ofthe intravenousadministration.

      2.6      Preparation and Adm inistration Instructions

      KEPPRA injectionisforintravenoususeonlyandshouldbedilutedin l00mlwofacompatiblediluentpriorto
      administration.Ifasmallervolumeisrequired(e.g.pediatricpatients),theamountofdiluentshouldbecalculated
      to notexceed am axim um levetiracetam concentration of I5 mg perIML ofdiluted solution. Consideration should
      alsobegiventothetotaldailytluidintakeofthepatient.KEPPRA injectionshouldbeadministeredasa1s-minute
      IV infusion.OnevialofKEPPRA injectioncontains500mg Ievetiracetam (500mg/5mL).
      KEPPRA injectionmay bemixedwiththefollowing diluentsandantiepilepticdrugsandmay bestoredin polyvinyl
      chloride(PVC)bags.Thedilutedsolutionshouldnotbestoredformorethan4hoursatcontrolledroom temperature
      (l5-300C (59-860F)j.
      D iluents'
               .
      Sodium chloride(0.984)injection,USP
      LactatedRinger'sinjection
      Dextrose5% injection,USP
      OtherAntienileoticDrucs:
      Lorazepam
      Diazepam
      Valproate sodium
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 26 of
                                      58




      TherearenodatatosupportthephysicalcompatibilityofKEPPRA injectionwith antiepilepticdrugsthatarenot
      Iisted above.

      Parenteraldrug productsshould be inspected visually forpal
                                                               -ticulatem atterand discoloration priorto administration
      wheneversolution and containerperm it.Productw ith particulatem atterordiscoloration should notbeused.

      Any unusedportionoftheKEPPRA injectionvialcontentsshouldbediscarded.
      Adults
      SeeTable lfortherecommendedpreparationandadministrationofKEPPRA injectionforadultstoachieveadose
      of500 mg,1000 mg,or1500 mg.

       Table1:Preparation and Administration ofKEPPRA Injection forAdults
                   Dose                     W ithdraw Volum e             Volume ofDiluent          Infusion Tim e
                  500m                       5n1L 5mlwvial)                     l00ml-                15minutes
                  I000 m                  10 mlw two 5 mlwvials                 l00 mlw               15 minutes
                  I500m                  15mlw three5mlwvials)                  l00mlw                15minutes
      Forexample,topreparea l000mgdose,dilute I0mlwofKEPPRA injectionin l00mlwofacompatiblediltlentand
      administerintravenously asa 1s-minute infusion.

      Pediatric Patients
      Whenusing KEPPRA injectionforpediatricpatients,dosingisweight-based(mgperkg).
      Thefollowingcalculationshould beusedtodeterminetheappropriatedailydoseofKEPPRA injectionforpediatric
      patients:

                             Daily dose(mg/kg/day)x patientweight(kg)
      TOtaldaijydOgC(n)U/dayj= .........................................
                                         100 mg/mlw

               DosageAdjustmentsin AdultPatientswithRenalImpairment
      KEPPRA dosing mustbeindividualized according to thepatient'srenalfunction status. Recom mended dosage
      adjustmentsforadultswithrenalimpairmentareshown inTable2.Intbrmation isunavailablefordosage
      adjustmentsinpediatricpatientswithrenalimpairment.lnordertocalculatethedoserecommendedforadult
      patientswith renalimpairment,creatinineclearanceadjustedforbodysurfaceareamustbecalculated.Todothisan
      estimateofthepatient'screatinineclearance(CLcr)in mlw/minmusttirstbecalculatedusingthefollowingformula:

                      (140-age(yearsl)xweight(kg) (x 0.85for
           Clwcr=
                       72x serum creatinine(mg/dL) patients)
      ThenClwcrisadjustedforbody surfacearea(BSA)asfollows:
                                      Clacr(mlw/min)
         CLcr(mtz/min/l.73m2)= --------------------------------x 1.73
                                         BSA subject(m2)
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 27 of
                                      58




       Table2:DosageAdjustmentRegimenforAdultPatientswithRenalImpairment
               Group                 Creatinine Clearance                        Dosage              Frequency
                                       (mL/min/l.73m2)                               (mg)
       N ormal                               > 80                              500 to 1,500   Eve 12 hours
       M ild                                50- 80                             50O to 1,000   Eve l2 hours
       Moderate                             30- 50                             250fo750       Eve 12hours
       Severe                                 < 30                          250 to 500        Eve 12 hours
       ESRD patientsusing                                                  500 to l,0001      Every 24 hoursl
       dial sis                              -----
         1Following dialysis- a 25O to 500 mgsupplementaldose isrecommended.

      2.8     Discontinuation ofKEPPRA
      Avoid abruptwithdrawalfrom KEPPRA in orderto reduce the risk ofincreased seizurefrequency and status
      epilepticusl'
                  seeîvarningsand Precalltions(5.631.     .



            DOSAG E FORM S AND STR ENG TH S

      OnevialofKEPPRA injectioncontains5O0mg Ievetiracetam (500 mg/5mL)asaclear,colorlesssolution.
            CONTRAIN DICATIONS

      KEPPRA iscontraindicated in patientswith a hypersensitivity to levetiracetam .Reactionshave included
      anaphylaxisandangioedemal'
                               see l'
                                    le
                                     't
                                      7rr/jn.
                                            g.
                                             î'and/5vcJ!//&?r?-
                                                              ç(5.3.
                                                                   21.           .




            W ARNING S AND PRECA UTIONS

      5.1      BehavioralAbnorm alitiesand PsychoticSymptom s
      KEPPRA m ay cause behavioralabnormalitiesand psychotic sym ptoms. Patientstreated w ith KEPPRA should be
      monitored forpsychiatric signsand symptoms.

      Behavioralabnormalities
      In clinicalstudiesusing an oralformulation ofKEPPRA,l3% ofadultKEppRA-treated patientsand 38% of
      pediatricKEppl  kA-treatedpatients(4to 16yearsofage),comparedto6% and 19% ofadultandpediatricplacebo-
      treatedpatients,experiencednon-psychoticbehavioralsymptoms(reportedasaggression,agitation,anger,anxiety,
      apathy,depersonalization,depression,em otionallability,hostility,hyperkinesias,irritability,nervousness,neurosis,
      andpersonalitydisorder).
      A randomized.double-blind,placebo-controlled study wasperformed to assessthe neurocognitiveand behavioral
      effectsofanoralformulation ofKEPPRA asadjunctivetherapy inpediatricpatients(4to I6yearsofage).The
      resultsfrom anexploratoryanal
                                  ysisindicatedaworsening inKEppRA-treatedpatientsonaggressivebehavior(one
      ofeightbehaviordimensions),asmeasured inastandardizedandsystematicwayusing avalidated instrument,the
      AchenbachChildBehaviorChecklist(CBCL/6-I8).
      In clinicalstudiesin pediatricpatients 1 month to < 4yearsofage,irritability wasreported in 12% ofthe KEPPRA-
      treated patientscompared to 0% ofplacebo-treated patients.
      ln clinicalstudies,I.7% ofadultKEpplkA-treated patientsdiscontinued treatmentdueto behavioraladverse
      reactions,comparedto 0.   2% ofplacebo-treated patients. Thetreatmentdosewasreduced in 0.8% ofadult
      KEppRA-tl   'eated patientsand in 0.5% ofplacebo-treated patients. Overall,1l% oflkEppRA-treated pediatric
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 28 of
                                      58




      patientsexperienced behavioralsymptom sassociated with discontinuation ordosereductionscompared to 6% of
      placebo-treated patients.

      Psvchoticsvmotom s
      ln clinicalstudies using an oralformulation ofKEPPRA,1% ofKEppRA-tl      'eated adultpatients,2% ofKEPPRA-
      treated pediatric patients4 to 16 yearsofage,and 17% ofKEppRA-treated pediatricpatients 1 month to <4 yearsof
      age experienced psychotic symptoms,compared to 0.2% ,27/0,and 5% in thecorresponding age groupstreated with
      placebo. ln a controlled study thatassessed theneurocognitive and behavioraleffectsofan oralformulation of
      KEPPRA in pediatricpatients4 to 16yearsofage,1.6% ofKEppRA-treated patientsexperienced paranoia,
      compared to 0% ofplacebo-treated patients.Inthe sam estudy,3.l% ofKEppRA-treated patientsexperienced
      confusionalstate,comparedto0% ofplacebo-treatedpatients(çeets'
                                                                   .
                                                                   s'
                                                                    einu
                                                                       %#(
                                                                         ?c'/
                                                                            .k'Populations(8.4,4.
      Inclinicalstudies,two (0.3%)KEppRA-treatedadultpatientswerehospitalized,andtheirtreatmentwas
      discontintled due to psychosis. 80th events,repol-ted aspsychosis,developed within thefirstweekoftreatmentand
      resolvedw ithin lto 2 weeksfollowing treatmentdiscontinuation.Therewas no differencebetween drug-and
      placebo-treated patientsinthe incidenceofthe pediatric patientswho discontinued treatm entdue to psychotic and
      non-psychoticadverse reactions.

      5.2     Som nolence and Fatigue
      KEPPRA may cause som nolence and fatigue.Patientsshould be monitored forsomnolenceand fatigue,and be
      advised notto drive oroperatem achinery untilthey havegained sufticientexperience on KEPPRA to gauge
      whetheritadversely affectstheirability to drive oroperate machinery.

      Somnolence
      In controlled clinicalstudiesusing an oralformulation ofKEPPRA in adultpatientsw ith partial-onsetseizures,I5%
      ofKEpplkA-treated patientsreported somnolence,compared to 8% ofplacebo-treated patients.There wasno clear
      dose responseup to 3000 m g/day. In a study in which therewasno titration.about45% ofpatients receiving
      KEPPRA 4000 mg/day reported som nolence. Thesomnolence wasconsidered seriousin 0.3% ofKEppRA-treated
      patients,compared to o0 % in theplacebo group. About3% ofKEppRA-treated patientsdiscontinued treatm entdue
      to somnolence,compared to 0.7% ofplacebo-treated patients. ln 1.4% ofKEppRA-treated patientsand 0.9% of
      placebo-treatedpatients,the dosewasreduced.while 0.3% oftheKEppRA-treated patientsw ere hospitalized dueto
      somnolence.

      Asthenia
      ln controlled clinicalstudiesusing an oralformulation ofKEPPRA in adultpatientswith partial-onsetseizures,l5%
      ofKEppltA-treated patientsreported asthenia,compared to 9% ofplacebo-treated patients. Treatm entw as
      discontinued due to asthenia in 0.8% ofKEppRA-treated patientsascomparedto 0.5% ofplacebo-treated patients.
      ln 0.5% ofKEppRA-treated patientsand in 0.2% ofplacebo-treated patients,thedosewasreduced dueto asthenia.

      Somnolence and asthenia occurred m ostfrequently w ithin the first4 weeksoftreatment.In general,the incidences
      ofsom nolence and fatigue in thepediatric partial-onsetseizure studies,and in pediatricand adultmyoclonic and
      prim ary generalized tonic-clonicsmdieswere comparableto thoseoftheadultpartial-onsetseizure studies.

      5.3     Anaphylaxisand Angioedem a
      KEPPRA can cause anaphylaxis orangioedema afterthefirstdose oratany time during treatment. Signsand
      sym ptoms in casesreported in thepostm arketing setting have included hypotension,hives,rash.respiratory distress,
      and swelling ofthe face,lip,m outh,eye,tongue,throat,and feet. ln som ereported cases,reactionswere
      life-threatening and required emergency treatment. Ifa patientdevelopssignsorsymptom sofanaphylaxisor
      angioedem a,K EPPRA should bediscontinued and thepatientshould seek immediate medicalattention.KEPPRA
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 29 of
                                      58




      should bediscontinuedpermanently ifaclearalternativeetiologyforthereactioncannotbeestablished pee
      ('ontraindications(4V .
      5.4     SeriousDerm atologicalReactions
      Seriousdermatologicalreactions,including Stevens-lohnson syndrome(SJS)andtoxicepidermalnecrol
                                                                                                  ysis(TEN),
      havebeen reported in both pediatricand adultpatientstreated w ith KEPPRA. Them edian tim eofonsetisreported
      to be l4 to 17 days,butcaseshave been repol-ted atleastfourm onths atterinitiation oftreatment.Recurrenceofthe
      seriousskin reactionsfollowing rechallengew ith KEPPRA hasalso been reported. KEPPRA should be
      discontinued atthe firstsign ofa rash,unlessthe rash isclearl
                                                                  y notdrug-related. Ifsignsorsymptom ssuggest
      SJS/TEN,use ofthisdrug should notbe resum ed and alternativetherapy should beconsidered.

      5.5     Coordination Difficulties
      KEPPRA may cause coordination difficulties.

      ln controlled clinicalstudiesusing anoralformulation ofKEPPRA in adultpatientsw ith partial-onsetseizures,
      3.4% ofKEppltA-treatedpatientsexperiencedcoordinationdifficulties,(reported asataxia,abnormalgait,or
      incoordination)comparedto 1.6% ofplacebo-treatedpatients.A totalof0.4% ofpatientsincontrolledclinical
      studiesdiscontinued KEPPRA treatm entdue to ataxia,compared to 0% ofplacebo-treated patients. In 0.7% of
      KEppllA-treated patientsand in 0.2% ofplacebo-treated patients,the dosew asreduced dueto coordination
      difficulties,whileoneofthetreated patientsw ashospitalized dueto w orsening ofpre-existing ataxia. These events
      occurred mostfrequently within thefirst4 weeksoftreatm ent.

      Patientsshould be monitored forsignsand symptomsofcoordination difticultiesand advised notto driveoroperate
      machinery untilthey havegained sufticientexperienceon KEPPRA to gaugew hetheritcould adversely affecttheir
      ability to driveoroperate machinery.

      5.6     W ithdrawalSeizures
      Asw ith mostantiepilepticdrtlgs,KEPPRA should generally bew ithdrawn gradually because ofthe risk ofincreased
      seizurefrequency and statusepilepticus. Butifwithdrawalisneeded becauseofaserious adverse reaction,rapid
      discontinuation can be considered.

      5.7     H em atologic Abnorm alities
      KEPPRA can cause hematologic abnormalities. Hematologic abnormalitiesoccurred in clinicaltrialsand included
      decreasesinwhitebloodcell(W BC),neutrophil,andredbloodcellscounts(RBCI;decreasesin hemoglobin and
      hematocrit',and increasesineosinophilcounts.Casesofagranulocytosis,pancytopenia,and thrombocytopeniahave
      been reported in thepostmarketing setting. A completeblood countisrecomm ended in patientsexperiencing
      significantweakness,pyrexia,recurrentinfections,orcoagulation disorders.

      Partial-onsetSeizures

      /1dults
      In controlled clinicalstudiesusing an oralformulation ofKEPPRA in adultpatientsw ith partial-onsetseizures,
      minorbutstatistically significantdecreasescomparedtoplacebo intotalmean RBC (0.03x 106/mm3),mean
      hemoglobin(0.09g/dL),andmeanhematocrit(0.38%),wereseeninKEppRA-treatedpatients.
      A totalof3.2% ofKEppRA-treated and 1.8% ofplacebo-treated patientshad atleastonepossibly significant
      (:2.8x I09/L)decreasedW BC,and2.     4% ofKEppRA-tl   'eated and l.
                                                                        4% ofplacebo-treatedpatientshadatIeastone
      possibly signiticant(<1..0x 109/L)decreased neutrophilcount.OftheKEppRA-treatedpatientswithalow
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 30 of
                                      58




      neutrophilcount aIIbutone rose towards orto baseline with continued treatment.N o patientwasdiscontinued
      secondary to low neutrophilcounts.

      Pediatric.Patients4 Yearsto < 16 Fctzns
      In a controlled study in pediatricpatientsage4 yearsto -
                                                             ::16years,statistically significantdecreasesin W BC and
      neutrophilcountswereseen in KEppRA-treated patients,ascompared to placebo.Them ean decreasesfrom
      baseline in theKEpplkA-treated group were-0.   4 x 109/L and -0.3 x 109/L, respectively,whereastherewere sm all
      increasesin the placebo group.M ean relative Iymphocyte countsincreased by l.7% in KEppRA-treated patients,
      comparedto adecreaseof4% inplacebo-treatedpatients(statisticallysignificant).
      M ore KEppRA-treated patientshad apossibly clinically significantabnormally Iow W BC value (3% ofKEPPRA-
      treatedpatientsversus0% ofplacebo-treatedpatientsl;however,therewasnoapparentdifferencebetweentreatment
      groupswith respectto neutrophilcount(5% onKEPPRA versus4.2% onplacebo).Nopatientwasdiscontinued
      becauseofIow W BC orneutrophilcount.

      ln a randomized,double-blind,placebo-controlled study to assessthe neurocognitiveand behavioraleffectsofan
      oralformulationofKEPPRA asadjunctivetherapy inpediatricpatients(4to 16yearsofage),5patients(8.60
                                                                                                     4)in
      theKEppltA-treated groupandtwopatients(6.l%)intheplacebo-treatedgrouphadhigheosinophilcountvalues
      thatwerepossibly clinicallysignificant(k10% ork0.7X109/L).
      5.8       Increase in Blood Pressure
      In a random ized,placebo-controlled study in patients Im onth to <4 yearsofage using an oralform ulation of
      KEPPRA,a signiticantly higherrisk ofincreased diastolic blood pressurewasobserved in theKEppRA-treated
      patients(17?4),comparedtoplacebo-treatedpatients(29$).Therewasnooveralldifferencein meandiastolicblood
      pressurebetween thetreatmentgroups.Thisdisparity between theKEPPRA and placebo treatmentgroupswasnot
      observed in thestudiesofolderchildren orin adults.

      M onitorpatientsl month to -
                                 ::4 yearsofageforincreasesin diastolicblood pressure.

      5.9       SeizureControlDuring Pregnancy
      Physiologicalchangesm ay gradually decreaseplasma levelsoflevetiracetam throughoutpregnancy.Thisdecrease
      ism orepronounced during thethird trimester. Itisrecom mended thatpatientsbe monitored carefully during
      pregnancy.Closem onitoring should continuethrough thepostpartum period especially ifthe dosewaschanged
      during pregnancy.


      6 ADV ERSE REACTIONS

      Thefollowing adverse reactionsarediscussed in more detailsin othersectionsoflabeling:

                BehavioralAbnormalitiesandPsychoticSymptomsl'                seeIf   /t
                                                                                      Jl-r/h?jo'and Jh-t
                                                                                                       ?ct
                                                                                                         g/z//t?r/.
                                                                                                                  î'(J.1)1
                SomnolenceandFatigueItee I  'Val' nings:7r?JPl'       ecautions(5.2)l
            @   Anaphylaxisand Angioedemaljee r'     l-ap'nù?. f
                                                               o'and Precautions(5.3)l
            @   SeriousDermatologicalReactionsIjeellz      -t//'r//r/Jo'andJhvctld//jf???A'(5.421
                CoordinationDifficultiesI'
                                         seel'l'
                                               -
                                               twv'?//7,
                                                       g-$,and Jh'     cc&l/?/(??'
                                                                                 M'(J.5))
            *   HematologicAbnormalitiesI' seeîj-  arningsand Jhvctzl///t???.         ç(5.77
            @   IncreaseinBloodPressureIjeellr   tww/njo'and/arEz(,       'tl?
                                                                             ,
                                                                             //df/p?.
                                                                                    $'(5.( 97
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 31 of
                                      58




      6.1      ClinicalTrialsExperience
      Because clinicaltrialsareconducted undel'widely varying conditions.adversereaction ratesobserved in the clinical
      trialsofadrug cannotbe directly com pared to ratesin the clinicaltrialsofanotherdrug and m ay notretlecttherates
      observed in practice.                                                   '

      Theadversereactionsthatresultfrom KEPPRA injectionuseincludeallofthosereportedforKEPPRA tabletsand
      oralsolution.Equivalentdosesofintravenous(lV)levetiracetam and oralIevetiracetam resultinequivalentCmax,
      Cm,n,andtotalsystemicexposureto Ievetiracetam when theIV levetiracetam isadministered as a ls-minute
      infusion.

      Partial-onsetSeizures

      Adults
      IncontrolledclinicalstudiesusingKEPPRA tabletsin adultswithpartial-onsetseizuresJseeClinicalStudies
      (l4.13.
            1,themostcommonadversereactionsin adultpatientsreceivingKEPPRA incombinationwithotherAEDS,
      foreventswith ratesgreaterthan placebo,were somnolence,asthenia,infection,and dizziness. Ofthe most
      comm on adverse reactionsin adultsexperiencing partial-onsetseizures,astheniaasomnolencenand dizziness
      occurred predom inantly during thefirst4 weeksoftreatm entw ith KEPPRA.

      Table 3 listsadverse reactionsthatoccurred in atleast l% ofadultepilepsy patientsreceiving KEPPRA tabletsin
      placebo-controlled studiesand were numerically more com mon than in patientstreated w ith placebo. ln these
      studies,eitherKEPPRA orplacebo wasadded to concurrentAED therapy.

            Table3:AdverseReactions*in Pooled Placebo-controlled,AdjunctiveStudiesin Adults
                     Experiencing Partial-onsetSeizures

                                                                       KEPPRA                                  Placebo
                                                                        (N=769)                                (N=439)
                                                                           @/o                                     @/o
               Asthenia                                                    l5                                        9
               Somnolence                                                   15                                       8
               Headache                                                     14                                      l3
               Infection                                                   13                                        8
               Dizziness                                                     9                                       4
               Pain                                                          7                                       6
               Pha n itis                                                    6                                       4
               De ression                                                    4                                       2
               N ervousness                                                  4                                       2
               Rhinitis                                                      4                                       3
               Anorexia                                                      3                                       2
               Ataxia                                                        3                                       l
               Verti o                                                       3                                       l
               Amnesia                                                       2                                       l
               Anxie                                                         2                                       1
               Cou h Increased                                               2                                       1
               Di lo ia                                                      2                                       1
               EmotionalLabili                                               2                                       0
               Hostili                                                       2                                       1
               Paresthesia                                                   2                                       1
               Sinusitis                                                     2                                       1
               *Adverse reactionsoccurred inatleast1% ofKEppRA-treated patientsand occurred morefrequently thanplacebo-treated patients
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 32 of
                                      58




      In controlled adultclinicalstudiesusing KEPPRA tablets, ls%oofpatientsreceiving KEPPRA and 12% receiving
      placeboeitherdiscontinuedorhadadosereductionasaresultofanadversereaction. Table4 liststhem ost
      common(>1% )adversereactionsthatresultedin discontinuation ordosereductionandthatoccurredmore
      frequently in KEpplkA-treated patientsthan in placebo-treatedpatients.

       Table 4: AdverseReactionsthatResulted in Discontinuation or Dose Reduction in Pooled Placebo-
                Controlled Studiesin AdultsExperiencing Partial-onsetSeizures
       AdverseReaction                                     K EPPR A                            Placebo
                                                            (N=769)                            (N=439)
                                                               ox                                 vo
       Somnolence                                               4                                 2
       Dizziness                                                1                                 0

      Pediatric Patients4 In
                           ears to < I6 l'trtzg-.
                                                j
                                                '
      The adverse reaction datapresented below wasobtained from a pooled analysisoftwo controlled pediatric clinical
      studiesusing an oralformulation in pediatricpatients4 to 16yearsofage with partial-onsetseizures. The m ost
      com mon adversereactionsin pediatric patientsreceiving KEPPRA in combination with otherAEDS,foreventsw i     th
      ratesgreaterthan placebo,were fatigue,aggression,nasalcongestionsdecreased appetite, and irritability.

      Table5 listsadversereactionsfrom thepooledpediatriccontrolledstudies(4to 16yearsofage)thatoccurredin at
      least2% ofpediatricKEpplkA-treated patients andw erenumerically morecomm on than in pediatric patientstreated
      with placebo.Inthese studies,eitherKEPPRA orplacebo wasadded to concurrentAED therapy.

      Table5: AdverseReactions*in Pooled Placebo-controlled,AdjunctiveStudiesin PediatricPatientsAges4
                to 16 YearsExperiencing Partial-o nsetSeizures

                                                                         KEPPRA                   Placebo
                                                                          (N=165)                 (N=131)
                                                                               @/o                     @/o
           Headache                                                             l9                     15
           Naso ha n itis                                                       l5                     l2
           Vom itin                                                             l5                     I2
           Som nolence                                                          13                       9
           Fati ue                                                              ll                       5
           A ression                                                            10                       5
           U erAbdom inalPairl                                                   9                       8
           Cou h                                                                 9                       5
           N asalCon estion                                                      9                       2
           Decreased A etite                                                     8                       2
           AbnormalBehavior                                                      7                      4
           Dizziness                                                             7                      5
           Irritabili                                                            7                       l
           Pha n ola n eaIPain                                                   7                      4
           D iarrhea                                                             6                      2
           Lethar                                                                6                       5
           lnsomnia                                                              5                       3
           A itation                                                             4                       1
           Anorexia                                                              4                       3
           Head In'u                                                             4                      0
           Consti ation                                                          3                       I
           Conttlsion                                                            3                       I



                                                              10
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 33 of
                                      58




                                                                                     KEPPR A                          Placebo
                                                                                      (N=165)                         (N=131)
                                                                                         *4                                OA
           De ression                                                                     3                                 1
           Fall                                                                           3                                 2
           lntluenza                                                                      3                                 I
           M ood Altered                                                                  3                                 l
           AffectLabili                                                                   2                                 l
           Anxie                                                                          2                                 1
           Arthral ia                                                                     2                                 0
           ConfusionalState                                                               2                                 0
           Con'unctivitis                                                                 2                                 0
           EarPain                                                                        2                                 l
           Gastroenteritis                                                                2                                 0
           JointS rain                                                                    2                                 l
           M ood Swin s                                                                   2                                 l
           N eck Pain                                                                     2                                 1
           Rhinitis                                                                       2                                 0
           Sedation                                                                       2                                 1
       * Adversereactionsoccurred in atIeast2% ofpediatrlc KEppRA-tl'eated patientsand occurred moretkequently thanplacebo-treatedpatients

      ln thecontrolled pooled pediatric clinicalstudiesin patients4-l6 yearsofage, 7% ofpatientsreceiving KEPPRA
      and 9% receiving placebo discontinued asa resultofan adverse reaction.

      Pediatric Patients l l'
                            Jt
                             p??//?to <c4 Years
      ln the 7-day controlled pediatric clinicalstudy using an oralform ulation ofKEPPRA in children Imonth to Iess
      than 4 yearsofagew i  th partial-onsetseizures. them ostcom mon adversereactionsin patientsreceiving KEPPRA in
      combination with otherAEDS,foreventswith ratesgreaterthan placebo, were som nolenceand irritability.Because
      ofthe shorterexposure period,incidencesofadverse reactionsare expected to be Iowerthan in otherpediatric
      studiesin olderpatients. Therefore.othercontrolled pediatricdata, presented above.should also be considered to
      apply to thisage group.

      Table6Iistsadversereactionsthatoccurredin atleast5% ofpediatricepilepsy patients(ageslmonthto< 4years)
      treatedwithKEPPRA intheplacebo-controlledstudy andwerenum ericallym orecom monthaninpatientstreated
      with placebo.ln thisstudy,eitherKEPPRA orplacebo wasadded to concurrentAED therapy.

            Table6:AdverseReactions* in a Placebo-controlled,Adjunctive Study in Pediatric Patients Ages l
                       M onth to < 4 Y earsExperiencing Partial-onsetSeizures

                                                                        KEPPRA                                     Placebo
                                                                         (N=60)                                    (N=56)
                                                                            w                                         %
                 Somnolence                                                 I3                                         2
                 Irritabili                                                 l2                                         0
          #AdversereactionsoccurredinatIeast5% ofKEppllA-treatedpatlentsandoccurredmorefrequentlythanplacebo-treatedpatients

      ln the 7-day controlled pediatricclinicalstudy in patients 1m onth to < 4 yearsofage,3% ofpatientsreceiving
      KEPPRA and 2% receiving placebo eitherdiscontinued orhad a dose reduction asa resultofan adversereaction.
      Therewasno,adversereactionthatresulted indiscontinuationform orethanonepatient.

      M voclonic Seizures
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 34 of
                                      58




      Although thepattern ofadverse reactionsin thisstudy seem ssomewhatdifferentfrom thatseen in patientswith
      partial-onsetseizures,this isIikely dueto the much smallernumberofpatientsin thisstudy compared to partial
      seizure studies. The adversereaction pattern forpatientswith JM E isexpected to beessentially the same asfor
      patientswith partialseizures.

      InthecontrolledclinicalstudyusingKEPPRA tabletsinpatientswithmyoclonicseizuresl'
                                                                                     seeClinicalS/??J9.
                                                                                                      ç
      (14.2,
           4,themostcommonadversereactionsinpatientsreceivingKEPPRA incombinationwithotherAEDS,for
      eventsw ith ratesgreaterthan placebo,weresomnolence,neck pain, and pharyngitis.

      Table7listsadversereactionsthatoccurredinatleast5% ofjuvenilemyoclonicepilepsy patientsexperiencing
      myoclonicseizurestreated with KEPPRA tabletsand werenumerically more common than in patientstreated with
      placebo. In thisstudy,citherKEPPRA orplacebow asadded to concurrentAED therapy.

           Table7: AdverseReactionsWina Placebo-controlled,AdjunctiveStudy in Patients12YearsofAge
                       and Olderwith M yoclonic Seizures

                                                                                  KEPPRA                            Placebo
                                                                                    (N=60)                           (N=60)
                                                                                       %                                %
             Somnolence                                                                l2                               2
             Neck ain                                                                   8                                2
             Pha n itis                                                                 7                                0
             De ression                                                                 5                                2
             lnfluenza                                                                  5                                2
             Verti o                                                                    5                                3
          * Adversereactionsoccurred in atIeast5% ofKEppRA-treated patlentsandoccurred more frequently than placebo-trcated patients

      In theplacebo-controlled study using KEPPRA tablets in patientswith JM E, 8% ofpatientsreceiving KEPPRA and
      2% receiving placebo eitherdiscontinued orhad adosereduction asaresultofan adverse reaction. Theadverse
      reactionsthatIed to discontinuation ordose reduction and thatoccurred more frequently in KEppRA-treated
      patientsthan in placebo-treated patientsarepresented in Table8.                          '




           Table8: Adverse Reactions thatResulted in Discontinuation orDose Reduction in Patientswith
                   Juvenile M yoclonic Epilepsy

       AdverseReaction                                                                  K EPPRA                        Placebo
                                                                                          (N=60)                        (N=60)
                                                                                            %                              OA
          Anxie                                                                             3                               2
          De ressed m ood                                                                   2                               0
          De ression                                                                        2                               O
          D i Io ia                                                                         2                               0
          H ersomnia                                                                        2                               0
          lnsomnia                                                                          2                               0
          lrritabili                                                                        2                               O
          Nervousness                                                                       2                               0
          Somnolence                                                                        2                               O

      Primarv Generalized Tonic-clonic Seizures
      Although the pattern ofadverse reactions in thisstudy seem ssomewhatdifferentfrom thatseen in patientswith
      partialseizures,thisisIikely due to the much smallernum berofpatientsin thisstudy compared to partialseizure



                                                                      12
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 35 of
                                      58




      studies.Theadversereaction patternforpatientswithprimarygeneralizedtonic-clonic(PGTC)seizuresisexpected
      to be essentially the same asforpatientsw ith partialseizures.

      lnthe controlled clinicalstudy thatincluded patients4 yearsofage and olderw ith PGTC seizures, the most
      comm on adversereaction in patientsreceiving KEPPRA oralform ulation in com bination with otherAEDS, for
      eventswith ratesgreaterthan placebow asnasopharyngitis.

      Table9 listsadversereactionsthatoccurred in atleast5% ofidiopathicgeneralized epilepsy patientsexperiencing
      PGTC seizurestreatedw ith KEPPRA and w erenumerically m ore comm onthan in patientstreated w ith placebo. ln
      thisstudy,eitherKEPPRA orplacebo wasadded to concurrentAED therapy.

             Table9: AdverseReactionsWin aPlacebo-controlled,AdjunctiveStudyin Patients4YearsofAgeand
                          Older with PG TC Seizures

                                                                                               KEPPIU                       Placebo
                                                                                                (N=79)                      (N=84)
             N aso ha n itis                                                                       14                           5
             Fati ue                                                                               10                           8
             Diarrhea                                                                               8                           7
             lrritabili                                                                             6                           2
             M ood sw in s                                                                         5                            1
            #Adverse reactionsoccurred in atleast5% oflkEpplkA-treated patientsand occurredmorefrequently than placebo-treated patlents

      lnthe placebo-controlled study, 5% ofpatientsreceiving KEPPRA and 8% receiving placebo eitherdiscontinued or
      had adose reduction during thetreatm entperiod asa resultofan adversereaction.

      Thisstudy wastoo smallto adequately characterizethe adverse reactionsthatcould be expected to resultin
      discontinuation oftreatmentinthispopulation. ltisexpected thatthe adversereactionsthatwould leadto
      discontintlationinthispopulationwouldbesimilartothoseresulting indiscontinuation inotherepilepsytrials(see
      tables4 and8).
      In addition,the following adverse reactionswereseen in othercontrolled adultstudiesofKEPPRA'
                                                                                                 . bal
                                                                                                     ance
      disorder,disturbance in attention,eczema, m emory impairment,myalgia,and blurred vision.

      Com narison ofGender.Aee and Race
      The overalladversereaction protile ofKEPPRA w assim ilarbetween femalesand m ales. Thereare insufficientdata
      to supportastatem entregarding thedistribution ofadversereactionsby ageand race.

      6.2        Postmarketing Experience
      Thefollowing adverse reactionshave been identifedduring postapprovaluse ofKEPPRA . Because these reactions
      are reportedvoluntarily from apopulation ofuncertain size,itisnotalwayspossibleto reliably estimatetheir
      frequency orestablish acausalrelationship to drug exposure.

      The following adverse reactionshavebeen reported in patientsreceiving KEPPRA worldwide. The listing is
      alphabetized:abnormalliverfunction test,acutekidneyinjury,anaphylaxis,angioedema,agranulocytosis,
      choreoathetosis,drugreactionwitheosinophiliaandsystemicsymptoms(DRESS),dyskinesia,erythema
      m ultiform e,hepatic failure,hepatitis,hyponatremia, muscularweakness,pancreatitis,pancytopenia(withbone
      marrow suppression identifiedinsomeofthesecases),panicattack,thrombocytopenia,weightloss,and
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 36 of
                                      58




                 .   Alopeciahasbeenreportedwith KEPPRA use;recoverywasobservedinmajorityofcaseswhere
      KEPPRA wasdiscontinued.

      8   USE IN SPECIFIC POPULATIONS

      8.1Pregnancy

      Prejm ancv Exposure Reeistrv
      There isapregnancy exposure registry thatmonitorspregnancy outcomesin women exposed to antiepileptic drugs
      (AEDs),including KEPPRA,duringpregnancy.EncouragewomenwhoaretakingKEPPRA duringpregnancyto
      enrollintheNorthAmericanAntiepilepticDrug(NAAED)pregnancy registrybycalling 1-888-233-2334 or
      visiting hlp://-     .aedpregnancyregistl .org/.

      Risk Summ al'
                  v
      Prolonged experience with KEPPRA in pregnantwomen hasnotidentified a drug-associated risk ofmajorbirth
      defects or m iscarriage,based on published literature, which includes data from pregnancy registries, and retlects
      experienceovert'
                     wo decadesI'
                                see/'
                                    /?/,
                                       774/r?Datal. lnanimalstudies,levetiracetam produced developmentaltoxicity
      (increased em bryofetaland offspring mortality,increased incidencesoffetalstructuralabnorm alities, decreased
      embryofetaland offspring growth,neurobehavioralalterationsin offspring)atdosessimilarto human therapeutic
      dosesl'
            seezlr//znéz/Datal.
      ln theU.S.generalpopulation,theestimated background risk ofmajorbirth defectsand miscarriage in clinically
      recognizedpregnanciesis2-4% and15-200
                                          ,4,respectively.Thebackgroundriskofmajorbirthdefectsandmiscarriage
      forthe indicated population isttnknown.
      ClinicalConsiderations
      Levetiracetam bloodlevelsmay decreaseduringpregnancy pee llr
                                                                 i/r//j??.
                                                                         jw and /5-t?cll///r?r?.
                                                                                               ç(5.9)1.
      Physiologicalchangesduring pregnancy may affectlevetiracetam concentration. Decrease in levetiracetam plasma
      concentrationshasbeen observed during pregnancy.Thisdecrease ism ore pronounced during the third trimester.
      Doseadjustmentsmay benecessaryto maintainclinicalresponse.
      Data

      Human Data
      W hile available studiescannotdefinitively establish the absence ofrisk,datafrom thepublished Iiterature and
      pregnancy registrieshavenotestablishedanassociationwithIevetiracetam useduringpregnancy andmajorbirth
      defectsorm iscarriage.

      AnimalData
      When Ievetiracetam (0,400,1200,or3600mg/kg/day)wasadministeredorallytopregnantratsduringtheperiodof
      organogenesis,reduced fetalweightsand increased incidence offetalskeletalvariationsw ere observed atthe
      highestdose tested. Therew asno evidence ofmaternaltoxicity. Theno-effectdose foradverse effectson
      embryofetaldevelopmentalinrats(l200mg/kg/day)isapproximatel
                                                                y 4timesthemaximum recommended human
      dose(M RHD)of3000mgonabodysurfacearea(mg/m2)basis.

      Oraladministrationoflevetiracetam (0,200,600,orl800mg/kg/day)to pregnantrabbitsduringtheperiod of
      organogenesisresulted in increased embryofetalmortality and incidence of fetalskeletalvariationsatthem id and
      high doseand decreased fetalweightsand increased incidenceoffetalmalformationsatthe high dose,which was
      associatedwithmaternaltoxicity.Theno-effectdoseforadverseeffectsonembryofetaldevelopmentinrabbits(200
      mg/kg/day)isapproximatelyequivalenttotheMRHD on amg/mzbasis.




                                                              14
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 37 of
                                      58




      OraladministrationofIevetiracetam (0,70s350,orl800mg/kg/day)tofemaleratsthroughoutpregnancyand
      lactation Ied to an increased incidenceoffetalskeletalvariations,reduced fetalbody weight,and decreased growth
      in offspring atthem id and high dosesand increased pup mortality and neurobehavioralalterationsin offspring atthe
      highestdosetested.Therewasno evidenceofm aternaltoxicity. The no-effectdose foradverse effectson pre-and
      postnataldevelopmentinrats(70mg/kg/day)islessthantheMRHD onamg/mzbasis.
      Oraladministration ofIevetiracetam to ratsduring the latterpartofgestation and throughoutIactation produced no
      adversedevelopmentalormaternaleffectsatdosesofupto 1800mg/kg/day(6timestheM RHD onamg/m2basis).
      8.2     Lactation

      Risk Summ arv
      Levetiracetam isexcreted in human m ilk.There areno dataon theeffectsofKEPPRA on the breastfed infant,orthe
      effectson milk production.

      Thedevelopmentaland health benefitsofbreastfeeding should beconsidered along with the mother'sclinicalneed
      forKEPPRA and any potentialadverseeffectsonthe breastfed infantfrom KEPPRA orfrom theunderlying
      maternalcondition.

      8.4     Pediatric Use
      The safety and effectivenessofKEPPRA forthetreatmentofpartial-onsetseizuresin patients 1m onth to 16years
      ofagehavebeenestablishedl'
                               see(.W??/c5/PFzcswo:pcc
                                                     ?/fpr '(/J.3)and(V&?jc5/Sludies(14.131.Thedosing
                                                                                             .

      recommendationinthesepediatricpatientsvariesaccordingto agegroupand isweight-based LseeDosageand
      .1
      .
        #??7j/?/xpw#oz7(J.6,
                           4.
      ThesafetyandeffectivenessofKEPPRA asadjunctivetherapy forthetreatmentofmyoclonicseizuresin
      adolescentsl2yearsofageandolderwithjuvenilemyoclonicepilepsy havebeenestablishedl.
                                                                                       %ee('
                                                                                           -//??/cy?/Studies
      (14.2,4.
      Tllesafetyand effectivenessofKEPPRA asadjunctivetherapy forthetreatmentofprimarygeneralizedtonic-clonic
      seizuresinpediatricpatients6yearsofageandolderwith idiopathicgeneralizedepilepsy havebeenestablished j'
                                                                                                            see
      ('Iinical5-
                /l?(#a$,(14.331.
                           .



      Safety and effectivenessforthe treatmentofpartial-onsetseizuresin pediatricpatientsbelow the age of lmonth;
      adjunctivetherapy forthetreatmentofmyoclonicseizuresin pediatricpatientsbelow theageofl2years;and
      adjunctivetherapyforthetreatmentofprimarygeneralizedtonic-clonicseizuresinpediatricpatientsbelow theage
      of6 yearshavenotbeen established.

      A 3-month,randomized,double-blind,placebo-controlled study wasperform ed to assesstlle neurocognitiveand
      behavioraleffectsofKEPPRA asadjunctivetherapy in98(KEPPRA N=64,placeboN=34)pediatricpatients,ages
      4yearsto l6years,w ith partialseizuresthatwere inadequately controlled. Thetargetdose was60 mg/kg/day.
      NeurocognitiveeffectsweremeasuredbytheLei
                                              ter-R AttentionandMemory(AM )Battel'
                                                                                 y,whichmeasures
      variotlsaspectsofa child'sm emory and attention. Although no substantive differenceswereobserved between the
      placebo and drug treated groupsin them edian change from baselinein thisbattery,thestudy wasnotadequate to
      assessform alstatisticalnon-inferiority ofthe drug and placebo.The Achenbach Child BehaviorChecklist
      (CBCL/6-I8),astandardizedvalidatedtoolusedtoassessachild'scompetenciesand behavioral/emotional
      problems,wasalso assessed in thisstudy. An analysisofthe CBCL/6-I8 indicated,on average,aworsening in
      KEppltA-treatedpatientsinaggressivebehavior,oneoftheeightsyndromescoresI'
                                                                              seeIlhrningst
                                                                                          7r/c/Precautions
      (5.12J.
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 38 of
                                      58




      JuvenileAnim alToxicit
                           'v Data
      StudiesofIevetiracetam injuvenilerats(dosedonpostnataldays4through52)anddogs(dosedfi-om postnatal
      weeks3through 7)atdosesofupto I800 mg/kg/day(approximately 7and24 times,respectively,themaximum
      recommendedpediatricdoseof60mg/kg/day onamg/mzbasis)didnotdemonstrateadverseeffectsonpostnatal
      developm ent.

      8.5     GeriatricUse
      Therewere347subjectsinclinicalstudiesoflevetiracetam thatwere65yearsoldandover.Nooveralldifferences
      insafetywereobserved betweenthesesubjectsandyoungersubjects.Therewereinsufticientnumbersofelderl  y
      subjectsincontrolledtrialsofepilepsy toadequately assesstheeffectivenessofKEPPRA inthesepatients.
      Levetiracetam isknown to be substantially excreted by the kidney,and therisk ofadversereactionsto thisdrug m ay
      be greaterin patientswith impaired renalfunction. Becauseelderl y patientsaremore likely to have decreased renal
      function,careshouldbetakenindoseselection,anditmaybeusefultomonitorrenalfunction IjeeClinical
      P/ptzrvltzctp/ogp(12.331.
                  .



      8.6     RenalIm pairm ent
      Clearance oflevetiracetam isdecreased in patientsw ith renalimpairmentand iscorrelated with creatinine clearance
      l'
       seetW?7/ct?/Pharmacology (12.3).
                                      1.Dosageadjustmentisrecommendedforpatientswithimpairedrenalfunction
      and supplementaldosesshouldbegiventopatientsafterdialysisl'
                                                                see/.?tzîr
                                                                         ,
                                                                         Ipgand.4#???F/
                                                                                      ?j,
                                                                                        ç/rt
                                                                                           7/ïo/?(2.72.1.
      10 OV ERDOSAG E

      l0.1    Signs,Sym ptom sand Laboratory Findings ofAcute Overdosagein Hum ans
      The highestknown dose oforalKEPPRA received in the clinicaldevelopmentprogram was6000 mg/day.Other
      than drowsiness,therewereno adverse reactionsin the few know n casesofoverdose in clinicaltrials. Casesof
      somnolence,agitation,aggression,depressed levelofconsciousness,respiratory depressionsand comawere
      observed with KEPPRA overdosesin postmarketing use.

      10.2    M anagem entofOverdose
      There isno specific antidoteforoverdosew ith KEPPRA. Ifindicated,elimination ofunabsorbed drug should be
      attempted by em esisorgastric lavage',usualprecautions should beobserved to maintain ainvay. Generalsupportive
      care ofthe patientisindicated including m oni
                                                  toring ofvitalsignsand observation ofthepatient'sclinicalstatus. A
      Certified Poison ControlCentershould be contacted forup to date inform ation on the managementofoverdosewith
      KEPPRA.

      l0.3    Hem odialysis
      Standardhemodialysisproceduresresultin signiticantclearanceoflevetiracetam (approximately 50% in4hours)
      and should be considered in casesofoverdose. Although hemodialysishas notbeen performed in the few known
      casesot-overdose,itmay beindicated by thepatient'sclinicalstate orin patientsw ith signiticantrenalimpairment.

      11 DESCRIPTIO N

      KEPPRA injectionisanantiepilepticdrugavailableasaclear,colorless,sterilesolution(100mg/mlw)for
      intravenousadm inistration.
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 39 of
                                      58




      ThechemicalnameofIevetiracetam,asingleenantiomer,is(-)-(S)-(y.
                                                                   -ethyl-2-oxo-1-pyrrolidineacetamide,its
      m olecularformula isC8H 14N202 and itsm olecularw eightis 170.21. Levetiracetam ischem icall
                                                                                                 y unrelated to
      existing antiepilepticdrugs(AEDs).Ithasthefollowingstructuralformula:


                           N       O
                 CHaCHZ j
                           C
                       HA N CONH
                                       Z

      Levetiracetam isawhiteto off-white crystalline powderwitha faintodorand a bittertaste. Itisvery soluble in
      water(I04.0g/l00 mL).Itisfreelysolubleinchloroform (65.3g/100mL)andin methanol(53.  6 g/l00mL),
      solubleinethanol(16.5g/l00mL),sparinglysolubleinacetoni trile(5.7g/I00mL)andpracticallyinsolublein n-
      hexane.(Solubility limitsareexpressedasg/100mlwsolvent.)

      KEPPRA injection containsl00 mgofIevetiracetam permL.ltisstlpplied insingle-use5mlwvialscontaining5OO
      mg levetiracetam,waterforinjection,45mgsodium chloride,andbufferedatapproximately pl-l5.5withglacial
      aceticacidand 8.2mgsodium acetatetrihydrate.KEPPRA injectionmustbedilutedpriorto intravenousinfusion
      lj'
        eef-ltxçc/gtrandxldministration(2.6)j.
      12 CLINICAL PHA RM ACOLO GY

      12.1    M echanism ofAction
      Theprecisemechanismts)bywhichlevetiracetam exertsitsantiepilepticeffectisunknown.
      A saturable and stereoselectiveneuronalbinding site in ratbraintissuehasbeen described forIevetiracetam .
      Experim entaldata indicatethatthisbinding site isthesynapticvesicle protein SV ZA,thoughtto be involved in the
      regulation ofvesicle exocytosis. Although them olecularsigniticance oflevetiracetam binding to synapticvesicle
      protein SV2A isnotunderstood,levetiracetam and related analogsshow ed a rank orderofaffinity forSV2A which
      correlated w ith the potency oftheirantiseizure activity in audiogenic seizure-pronem ice.These tsndingssuggest
      thatthe interaction oflevetiracetam w iththe SV2A protein may contributeto theantiepileptic mechanism ofaction
      ofthedrug.

      12.2    Pharm acodynam ics
      EffectsonOTclnterval
      TheeffectofKEPPRA onQTcprolongationwasevaluatedinarandomized,double-blind,positive-controlled
      (moxitloxacin400mg)and placebo-controlledcrossoverstudy ofKEPPRA (1000mg or5000 mg)in52healthy
      subjects.Theupperboundofthe90% confidenceintel
                                                   walfortheIargestplacebo-adjusted,baseline-correctedQTc
      wasbelow I0milliseconds.Therefore,therewasnoevidenceofsigniticantQTcprolongationinthisstudy.
      12.3    Pharm acokinetics
      Equivalentdosesofintravenous(IV)levetiracetam andoralIevetiracetam resultinequivalentCnaax.Cm,n,andtotal
      systemicexposureto levetiracetam when theIV Ievetiracetam isadm inistered asa ls-m inute infusion.

      Overview
      Levetiracetam israpidly and almostcompletel
                                                y absorbed afteroraladministration.Levetiracetam injectionand
      tabletsare bioequivalent. The pharmacokineticsoflevetiracetam are linearand tim e-invariant,w ith low intra-and
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 40 of
                                      58




      inter-subjectvariability.Levetiracetam isnotsigniticantly protein-bound(<10% bound)and itsvolumeof
      distribution isclosetothevolumeofintracellularandextracellularwater.Sixty-six percent(6604)ofthedoseis
      renally excretedunchanged.Themajormetabolicpathway oflevetiracetam (24% ofdose)isan enzymatic
      hydrolysisoftheacetamidegroup.Itisnotlivercytochrome17450 dependent.The metaboliteshaveno known
      pharmacologicalactivity and arerenally excreted.Plasm ahalf-lifeoflevetiracetam acçossstudiesisapproximatel
                                                                                                                y
      6-8hours.Itisincreasedintheelderly (primarily dueto impaired renalclearance)and insubjectswithrenal
      impairment.

      ThepharmacokineticsofIevetiracetam aresimilarwhenusedasmonotherapyorasadjunctivetherapy forthe
      treatmentofpartial-onsetseizures.

      Distribution
      Theequivalenceoflevetiracetam injectionandtheoralformulationwasdemonstrated inabioavailabilitystudy of
      17 healthy volunteers. ln thisstudy,levetiracetam 1500 mg wasdiluted in 100 mlw0.9% sterilesaline solution and
      was infused over I5 minutes. The selected infusion rate provided plasm aconcentrationsoflevetiracetam attheend
      ofthe infusion period sim ilarto thoseachieved atTmaxafteranequivalentoraldose. Itisdemonstratedthat
      Ievetiracetam 1500 mg intravenousinfusion isequivalentto Ievetiracetam 3 x 500 mg oraltablets. The tim e
      independentpharmacokineticprofileofIevetiracetam wasdemonstrated following 1500 mg intravenous infusion for
      4 dayswith BID dosing.The AUC(ola)atsteady-state wasequivalentto Auci       nffollowing an equivalentsingle dose.

      Levetiracetam anditsmajormetabolitearelessthan 10% boundtoplasmaproteins'
                                                                              ,clinicallysignificant
      interactionswith otherdrugsthrough com petition forprotein binding sitesare therefore unlikely.

      M etabolism
      Levetiracetam isnotextensively metabolized inhumans.Themajormetabolicpathway istheenzymatichydrolysis
      oftheacetamidegroup,whichproducesthecarboxylicacidmetabolite,ucbL057(24% ofdose)and isnot
      dependentonany livercytochromeP450isoenzymes.Themajormetaboliteisinactiveinanimalseizuremodels.
      Twominormetaboliteswereidentitiedastheproductofhydroxylationofthez-oxo-pyrrolidinering(2% ofdose)
      andopeningofthez-oxo-pyrrolidineringinposition 5(I% ofdose).Thereisnoenantiomericinterconversionof
      Ievetiracetam oritsmajormetabolite.
      Elimination
      Levetiracetam plasma half-lifein adultsis7 + Ihourand isunaffected by eitherdose,route ofadministration or
      repeated adm inistration.Levetiracetam iselim inated from the systemic circulation by renalexcretion asunchanged
      drug which represents66% ofadm inistered dose.Thetotalbody clearanceis0.96 m l      w/min/kg and therenal
      clearance is0.6 m lw/m in/kg. Them echanism ofexcretion isglomerulartiltration with subsequentpal  -tialtubular
      reabsorption.Themetaboliteucb L057 isexcreted by glomerularfiltration and activetubularsecretion w ith a renal
      clearanceof4 mL/min/kg. Levetiracetam elimination iscorrelated to creatinineclearance. Levetiracetam clearance
      isreduced inpatientswithrenalimpairmentLseeDoswgt?andAdministl'
                                                                    ation(2.6)and Lr
                                                                                   z
                                                                                   çt
                                                                                    ?in.
                                                                                       sp(
                                                                                         4c/
                                                                                           #cPopulations
      (8.6)1.
          .




      SpeciticPorulations

      Elderly
      PharmacokineticsofIevetiracetam wereevaluatedin 16elderlysubjects(age61-88years)withcreatinineclearance
      ranging from 30 to 74 mlw/min. Follow ing oraladm inistration oftwice-daily dosing for 10 days.totalbody
      clearancedecreased by 38% and the half-life was2.5 hours longerin the elderly compared to healthy adults.Thisis
      mostlikely duetothedecreasein renalfunctioninthesesubjects.



                                                             18
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 41 of
                                      58




      Pediatric Patients
       @ lntravenousFormulation
          A population pharm acokinetic analysisforthe intravenousform ulation wasconducted in 49 pediatricpatients
          (Imonthto< l6yeal
                          'sofage)weighing3-79kg.PatientsreceivedIevetiracetam asa 1s-minuteIV infusionat
          dosesbetw een 14 mg/kg/day and 60 mg/kg/day twice daily. Plasm aconcentrationsand m odelderived steady-
          stateexposureAUC (0-12)werewithintherangeoftheexposureobservedin pediatricpatientsreceiving
          equivalentdosesoftheoralsolution.

       @ OralFormulations
          Pharmacokineticsoflevetiracetam wereevaluatedin24pediatricpatients(age6-l2years)aftersingleoraldose
          (20 mg/kg)oftheimmediatereleaseformulationofKEPPRA.Thebody weightadjustedapparentclearanceof
          levetiracetam wasapproxim ately 40% higherthan in adults.

          A repeatdosepharmacokineticstudywasconductedinpediatricpatients(age4-l2years)atdosesof20
          mg/kg/day,40 mg/kg/day,and 60 m g/kg/day ofthe imm ediate releaseform ulation Ot-KEPPRA.Theevaluation
          ofthepharmacokineticprotileofIevetiracetam anditsmetabolite(ucb1
                                                                         -,057)in l4pediatricpatients
          dem onstrated rapid absorption oflevetiracetam atalldoses,with aTmaxofabout1 hourand a tl/2of5 hours
          across aIIdosing levels.ThepharmacokineticsofIevetiracetam in pediatricpatientswaslinearbetween 20 to 60
          mg/kg/day.The potentialinteraction oflevetiracetam with otherAEDSw asalso evaluated in thesepatients.
          Levetiracetam had no significanteffecton theplasmaconcentrationsofcarbamazepine,valproic acid,
          topiramateorlamotrigine.However,therewasabouta22% increaseofapparentclearance ofIevetiracetam
          when itwasco-administeredwithanenzyme-inducing AED (e.g.,carbamazepine).

          Followingsingledoseadministration(20mg/kg)ofa l0% oralsolutiontopediatricpatientswithepilepsy (I
          monthto<4years),levetiracetam wasrapidlyabsorbedandpeakplasmaconcentrationswereobserved
          approximately 1hourafterdosing. Levetiracetam half-lifein pediatricpatients l month to < 4 yearswith
          epilepsywasshorter(5.3h)thanin adults(7.2h),andapparentclearance(1.5mlw/min/kg)wasfasterthanin
          adults(0.96mlw/min/kg).
          Population pharmacokineticanalysisshow ed thatbody weightwassignificantly correlated to theclearanceof
          Ievetiracetam in pediatricpatients'
                                            ,clearance increased with an increase in body weight.

      Pregnancy
      Levetiracetam Ievelsmaydecreaseduringpregnancyl'
                                                     seerurzr/?/l?t
                                                                  o'and P/'t
                                                                           rc'
                                                                             /.
                                                                              ??k/jorM'(5.9)and L'
                                                                                                 .
                                                                                                 î
                                                                                                 'cins'
                                                                                                      pd?c'
                                                                                                          f/k'
      Populalions(8.1)1.
                      .



      Gender
      Levetiracetam Cmaxand AUC were20% higherinwomen(N=11)comparedtomen(N=l2).However,clearances
      adjustedforbodyweightwerecomparable.
      Race
      Form alpharmacokinetic studiesofthe effectsofracehave notbeen conducted. Cross-study comparisonsinvolving
      Caucasians(N=l2)andAsians(N=l2).however.show thatpharmacokineticsoflevetiracetam werecomparable
      between thetwo races. Because levetiracetam is prim arily renall
                                                                     y excreted andthere are no im portantracial
      differencesin creatinine clearance,pharmacokineticdifferencesdueto race are notexpected.

      Renallmpairment
      Thedispositionoflevetiracetam wasstudiedinadultsubjectswithvarying degreesofrenalfunction.Totalbody
      clearanceoflevetiracetam isreduced inpatientswithimpairedrenalfunctionby40% inthemildgroup (CLcr= 50-
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 42 of
                                      58




      80ml-/min),50% inthemoderategroup(CLcr= 30-50 ml-/min)and60% inthesevererenalimpairmentgroup
      (CLcr<30mla/min).ClearanceofIevetiracetam iscorrelatedwith creatinineclearance.

      ln anuric(endstagerenaldisease)patients,thetotalbody clearancedecreased70% comparedtonormalsubjects
      (CLcr>80mL/min).Approximately 50% ofthepooloflevetiracetam inthebody isremovedduringastandard4
      hourhemodialysisprocedureI'seeDosagefz/CJ. ,ltllninistration (2.71.
      Hepatic Ilnpairment
      In subjectswith mild (Child-pughA)tomoderate(Child-pughB)hepaticimpairment,thepharmacokineticsof
      Ievetiracetam wereunchanged.lnpatientswithseverehepaticimpairment(Child-pugh C),totalbodyclearancewas
      50% thatofnormalsubjects,butdecreased renalclearanceaccotlntedformostofthedecrease.No doseadjustment
      isneeded forpatientswith hepaticimpairment.

      Druz Interactions
      ln vitrodataonmetabolicinteractionsindicatethatlevetiracetam isunlikely to produce,orbesubjectto,
      pharmacokineticinteractions.Levetiracetam anditsmajormetabolite,atconcentrationswellaboveCnaaxIevels
      achieved within thetherapeuticdoserange,are neitherinhibitorsof,norhigh affinity substratesfor,human Iiver
      cytochrom e P450 isoforms,epoxide hydrolase orUDp-glucuronidation enzymes. In addition.Ievetiracetam does
      notaffectthe in vitro glucuronidation ofvalproic acid.

      Potentialpharmacokinetic interactionsoforwith levetiracetam wereassessed in clinicalpharmacokinetic studies
      (phenytoin,valproate.warfarin,digoxin,oralcontraceptive,probenecid)andthroughpharmacokineticscreeningin
      the placebo-controlled clinicalstudiesin epilepsy patients.

      Phenytoin
      KEPPRA (3000mgdaily)hadno effectonthepharmacokineticdisposition ofphenytoin inpatientswi
                                                                                             th refractory
      epilepsy. Phal-
                    m acokineticsofIevetiracetam werealso notat-
                                                               fected by phenytoin.

      Val
        proate
      KEPPRA (l500mgt
                    'wicedail
                            y)didnotalterthepharnlacokineticsofvalproateinhealthyvolunteers.Valproate
      500 mg twicedaily did notmodify therate orextentoflevetiracetam absorption oritsplasma clearanceorurinary
      excretion.There alsow asno effecton exposureto andthe excretion ofthe prim ary m etabolite,ucb 1-057.

      OtherAntiepilepticDrugs
      Potentialdruginteractionsbetween KEPPRA andotherAEDS(carbamazepine,gabapentin,lamotrigine,
      phenobarbitalsphenytoin,primidoneandvalproate)werealsoassessedby evaluatingtheserum concentrationsof
      levetiracetam and these AEDSduring placebo-controlled clinicalstudies.Thesedata indicatethatlevetiracetam
      doesnotinfluencetheplasm aconcentration ofotherAEDSand thatthese AEDSdo notinfluencethe
      pharmacokineticsoflevetiracetam.

      EffectofAEl)sin PediatricPatients
      Therew asabouta22% increaseofapparenttotalbody clearanceoflevetiracetam when itwasco-adm inisteredw ith
      enzyme-inducing AEDS.Doseadjustmentisnotrecommended.Levetiracetam hadno effectonplasma
      concentrationsofcarbamazepine,valproate,topiramate,orlam otrigine.

      OralContraceptives
      KEPPRA (500mgt'
                    wicedaily)didnotinfluencethepharmacokineticsofanoralcontraceptivecontaining 0.03 mg
      ethinylestradioland 0.15 mg levonorgestrel,oroftheIuteinizing hormoneand progesterone Ievels,indicating that




                                                              20
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 43 of
                                      58




      impairmentofcontraceptive efficacy isunlikel
                                                 y. Coadministration ofthisoralcontracepti
                                                                                         ve did notintluence the
      pharmacokineticsoflevetiracetam.

      Digoxin
      KEPPRA (1000mgtwicedail
                            y)didnotint
                                      luencethepharmacokineticsandpharmacodynamics(ECG)ofdigoxin
      given asa 0.25 mg dose every day.Coadm inistration ofdigoxin did notintluence the pharmacokineticsof
      Ievetiracetam .

      Wal
        farin
      KEPPRA (1000mgt
                    'wicedail
                            y)didnotintluencethepharmacokineticsofR and Swarfarin.Prothrombintimewas
      notaffected by levetiracetam .Coadm inistration ofwarfarin did notaffed the pharm acokineticsofIevetiracetam .

      Probenecid
      Probenecid,arenaltubularsecretion blocking agent,adm inistered atadose of500 mg fourtimesaday,did not
      changethepharm acokineticsoflevetiracetam 1000 mg twice daily. Cssmaxofthe metabolite,ucb 1w057,was
      approximately doubled in thepresence ofprobenecid whilethe fraction ofdrug excreted unchanged in the urine
      rem ained the same.Renalclearanceofucb L057 in the presence ofprobenecid decreased 609$.probably related to
      competitive inhibition oftubularsecretion ofucb 1-057. TlleeffectofKEPPRA on probenecid wasnotstudied.

      13 NO NCLINICA L TO XICO LOGY

      13.1       Carcinogenesis,M utagenesis,Im pairm entofFertility
      CarcinoRenesis
      Ratswere dosed w ith Ievetiracetam in thedietfor104 w eeksatdosesof50,300,and 1800 mg/kg/day. Plasm a
      exposure(AUC)atthehighestdosewasapproximately6timesthatin humansatthemaximum recommended
      humandose(M RHD)of3000mg.Therewasno evidenceofcarcinogenicity.lnmice,oraladministration of
      Ievetiracetam for80weeks(dosesupto960 mg/kg/day)or2years(dosesupto4000mg/kg/day,loweredto3000
      mg/kg/dayafter45weeksduetointolerability)wasnotassociatedwithan increaseintumors.Thehighestdose
      tested inmicefor2years(3000 mg/kg/day)isapproximately 5timestheM RHD onabodysurfacearea(mg/m2)
      basis.

      M utaaenesis
      Levetiracetam wasnegativeininrjp'
                                      tp(Ames,chromosomalaberrationinmammaliancells)andinrh'
                                                                                           tp(mouse
      micronucleus)assays.Themajorhumanmetaboliteoflevetiracetam (ucb1-,057)wasnegativein invitro(Ames,
      mouselymphoma)assays.
      lmpairm entofFertilitv
      N o adverseeffectson male orfem alefertility orreproductiveperform ance wereobserved in ratsatoraldoses up to
      1800mg/kg/day,whichwereassociatedwi
                                        th plasmaexposures(AUC)upto approximately 6timesthatin humans
      attheM RHD.

      14 CLIN ICAL STUDIES

      Al1clinicalstudiessupporting the efticacy ofKEPPRA utilized oralform ulations. The finding ofefficacy of
      KEPPRA injection isbasedontheresultsofstudiesusinganoralformulationofKEPPRA,andonthe
      demonstration ofcomparablebioavailability oftheoralandparenteralformulationsl'
                                                                                   see('IinicalP/?tp/wM/cr?/t?g-
                                                                                                               p
      (/J.3.
           21.
             .
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 44 of
                                      58




      14.1    Partial-onsetSeizures
      Effectiveness in Partial-onsetSeizuresin Adults
      The effectivenessofKEPPRA forthetreatmentofpartial-onsetseizuresin adultswasestablished in three
      multicenter,random ized,double-blind,placebo-controlled clinicalstudiesin patientswho had refractory partial-
      onsetseizureswith orw ithoutsecondary generalization. The tabletformulation wasused in allthese studies. ln
      these studies,904 patientswere randomized to placebo,lO00 m g,2000 mg,or3000 m g/day. Patientsenrolled in
      Study lorStudy 2 had refractory partial-onsetseizuresforatleasttwoyearsand had takent'  w o ormore classical
      AEDS. Patientsenrolled in Study 3 had refractory partial
                                                             -onsetseizuresforatleast 1yearandhad taken one
      classicalAED. Atthetime ofthestudyspatientsweretaking a stabledose regimen ofatIeastoneand could takea
      maximum oftwo AEDS.During the baselineperiod.patientshad to have experienced atleastt'    w o partial-onset
      seizuresduring each 4-week period.

      Study l
      Study 1wasadouble-blind,placebo-controlled,parallel-group study conducted at41sitesin the United States
      comparingKEPPRA I000mg/day (N=97),KEPPRA 3000mg/day (N=101),andplacebo(N=95)giveninequally
      divided dosestwicedaily. Afteraprospectivebaseline period of l2 weeks,patientswere randomized to one ofthe
      threetreatm entgroupsdescribed above.The I8-week treatm entperiod consisted ofa 6-week titration period,
      followed by a 1z-week tixed doseevaluation periodsduring which concomitantAED regimenswereheld constant.
      Theprimary measure ofeffectivenesswasabetween group comparison ofthe percentreduction in weekl     y partial
      seizurefrequency relativetoplaceboovertheentirerandomizedtreatmentperiod(titration+evaluationperiod).
      Secondaryoutcomevariablesincludedtheresponderrate(incidenceofpatientswith150% reductionfrom baseline
      inpartial-onsetseizurefrequency).TheresultsoftheanalysisofStudy 1aredisplayedinTable l0.
         Table 10: Reduction in M ean OverPlacebo in W eekly Frequency ofPartial-onsetSeizuresin Study 1

                                                   Placebo          KEPPRA                       KEPPRA
                                                   (N=95)          1000mg/day                  3000mg/day
                                                                      N=97)                      N=l01)
       Percentreduction in partial
       seiztlre frequency over                                       26.I% *                      30.l% *
         Iacebo
          #statisticallysignificantversusplacebo

      Thepercentageofpatients(y-axis)whoachievedk50% reductioninweekly seizureratesfrom baselinein partial-
      onsetseizureti'equencyovertheentirerandomizedtreatmentperiod(titration+ evaluationperiod)withinthethree
      treatmentgroups(x-axis)ispresented inFigure1.
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 45 of
                                      58




      Figure 1: ResponderRate(k50t% Reduction from Baseline)in Study 1
            45*/k
                                                             39.61/o
            4:%                             37.lf%
            35o/o
            Joo/o
           b2s%
          '
          %
          X 20u4
          Y
          1;'15t'
                zrp
            10dr0
                ,.       *1.zl@A
              50/o
              (j@zk
                      Placebo(N=95)    KEPPRA 1000mg/day KEPPRA3t*0mg/day
                                            (N=97)            (N=l01)

          # statlstically signiticantversusplacebo

      Study 2
      Study 2 wasa double-blind,placebo-controlled,crossoverstudy conducted at62 centers in Europecom paring
      KEPPRA 1000mg/day (N=106),KEPPRA 2000mg/day (N=105)sandplacebo(N=11I)given inequallydivided
      dosestwicedaily.

      Thetirstperiodofthestudy(PeriodA)wasdesignedtobeanalyzed asaparallel-group study.Afteraprospective
      baselineperiod ofup to I2 weeks,patientswere random ized to one ofthethreetreatm entgroupsdescribed above.
      The l6-week treatmentperiod consisted ofthe 4-week titration period followed by a lz-week fixed dose evaluation
      period,during which concom itantAED regim enswereheld constant. Theprim ary measure ofeffectivenesswasa
      between group com parison ofthepercentreduction in weekly partialseizurefrequency relativeto placebo overthe
      entirerandomizedtreatmentperiod(titration+ evaluationperiod).Secondary outcomevariablesincludedthe
      responderrate(incidenceofpatientswithk50% reductionfrom baselineinpartial-onsetseizurefrequency).The
      resultsoftheanalysisofPeriod A are displayed in Table 11.
            Table 11: Reduction in M ean Over Placebo in W eekly Frequency ofPartial-o nsetSeizuresin Study 2:
                     Period A

                                                     Placebo                KEPPRA                KEPPRA
                                                     (N=111)                1000mg/day         2000mg/day
                                                                              N=l06       N=105)
       Percentreduction in partial
       seizurefrequency over                                                                       21.40
                                                                                                       A*
        Iacebo
          *statisticallysigniticantversusplacebo

      Thepercentageofpatients(y-axis)whoachieved150% reductioninweekl     y seizureratesfrom baselineinpartial-
      onsetseizurefrequency overtheentirerandomizedtreatmentperiod(titration+ evaluationperiod)withinthethree
      treatmentgroups(x-axis)ispresented inFigure2.




                                                                       23
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 46 of
                                      58




      Figure2: ResponderRate(k50t% Reduction from Baseline)in Study 2: Period A
              i5%
              .

              $tl*z(,
              -
                                                                  35.2%
              359%
              30*4

          '5
          m
           q zsw                              20.8Ili
          x 20%                                                     *
              154li
              1()1$ëo      (j;(jj4jztj           *
                  5%
                  0%
                        Placebl)(N=lll)   KEPPRAl11110mg/tlay KEPPRA20*.mg/day
                                               (N=1$@;)            (N=l16)

          # statistically significantversusplacebo

      The com parison ofKEPPRA 2000 m g/day to KEPPRA 1000 mg/day forresponderratewasstatistically significant
      (#=0.02).Analysisofthetrialasacross-overyieldedsimilarresults.

      Study 3
      Study 3 wasadouble-blind,placebo-controlled,parallel-group study conducted at47 centers in Europe com paring
      KEPPRA 3000mg/day(N=180)andplacebo(N=1O4)inpatientswithrefractory partial-onsetseizuresswithor
      withoutsecondary generalization.receiving only one concom itantAED . Study drug wasgiven in two divided
      doses. Afteraprospectivebaseline period of l2 weeks,patientswere random ized to one oftwotreatmentgroups
      described above. The l6-weektreatmentperiod consisted ofa4-week titration period,followed by a 1z-week fixed
      dose evaluation period,dtlring which concom itantAED doseswere held constant.The prim ary m easureof
      effectivenesswasa between group comparison ofthe percentreduction in weekly seizurefrequency relative to
      placeboovertheentirerandomizedtreatmentperiod(titration+ evaluation period).Secondary outcomevariables
      includedtheresponderrate(incidenceofpatientswith250% reductionfrom baselineinpartial-onsetseizure
      frequency).Table12displaystheresultsoftheanalysisofStudy 3.
         Table l2: Reduction in M ean Over Placebo in W eekly Frequency ofPartial-o nsetSeizuresin Study 3

                                                                                      Placebo    KEPPRA
                                                                                      (N=104)   3000mg/day
                                                                                                  N=180)
       Percentreduction in partialseizure frequency
       over Iacebo                                                                      -        23.0st*
          * statistically signiticantversusplacebo

      Thepercentageofpatients(y-axis)who achievedk50% reductioninweeklyseizureratesfrom baselineinpartial-
      onsetseizurefrequency overtheentirerandomizedtreatmentperiod(titration + evaluation period)withinthet'
                                                                                                           wo
      treatmentgroups(x-axis)ispresentedinFigure3.




                                                                                 24
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 47 of
                                      58




      Figure3: ResponderRate(150% Reductionfrom Baseline)inStudy3

               45%
                                                            39.49/o
               40%
               35%
               Je't
                  zi
           1i25-
           -
           .   '
               (,
               -
                                                               ,
                                                               :;k
                                                                 :
                                                                 ,
           !
           .
           â
           x z0'%
           $                   14.4@/o
               l5%
               10%
                5@A
                0%
                            Placebo(N=104)           KEPPRA3000mg/day(N=l80j

                ?statistically signiticantversus placebo

      Effectiveness in Partial-onsetSeizuresin Pediatric Patients4 Yearsto 16 YearsofA2e
      Study 4 wasam ulticenter,randomizeddouble-blind,placebo-controlled study,in pediatric patients4 to 16yearsof
      agewi
          thpartialseizuresuncontrolledbystandardantiepilepticdrugs(AEDs).Study4wasconductedat60sitesin
      N ol-th Am erica.The study consisted ofan 8-week baseline period and zl-weektitration period followed by a 10-
      week evaluation period.Eligible patientswho stillexperienced,on a stabledose ofl-2 AEDS,atIeast4 partial-onset
      seizuresduring the 4 weekspriorto screening,aswellasatIeast4 partial-onsetseizuresin each ofthe two 4-week
      baselineperiods,were random ized to receive eitherKEPPRA orplacebo.Dosing w asinitiated ata dose of20
      mg/kg/day intwodivideddoses.Duringthetreatmentperiod.KEPPRA doseswereadjusted in20mg/kg/day
      increments,atz-week intervalsto thetargetdoseof60 m g/kg/day.The prim ary m easureofefticacy wasa bet-   w een
      group comparison ofthe percentreduction in weekly partialseizure frequency relativeto placebo overthe entire 14-
      weekrandomizedtreatmentperiod(titration+ evaluation period).Secondaryoutcomevariablesincludedthe
      responderrate(incidenceofpatientswithLt50% reductionfrom baselineinpartial-onsetseizurefrequency per
      week).Theenrolledpopulation included l98patients(KEPPRA N=10l,placeboN=97)withrefractorypartial-onset
      seiztlres,whetherornotsecondarily generalized.Table 13 displaysthe restlltsofStudy 4.

       Table 13:Reduction in M ean Over Placebo in W eekly Frequency ofPartial-onsetSeizuresin Study 4

                                                                               Placebo              KEPPRA
                                                                               N=97)                 N=101
           Percentreduction in pm-tialseizure                                    -                   26.804*
           fre uenc over lacebo
          #statistically slgnitqcantversusplacebo

      Thepercentageofpatients(y-axis)whoachievedk 50% reductioninweeklyseizureratesfrom baselineinpartial-
      onsetseizurefrequency overtheentirerandomizedtreatmentperiod(titration + evaluation period)withinthetwo
      treatmentgroups(x-axis)ispresentedinFigure4.
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 48 of
                                      58




      Figure4:ResponderRate(k 50% Reduction from Baseline)in Study 4

                                                        44.6@
                                                            /0
                45%
                40%
                35%
                30%

           =
            bcs%                                           *
           J                     19.6oA
           4 20%
           L4
                15%
                1tloA
                 5$%
                 ()'%
                               Placebo(N=97)        KEPPRA fN=101)

          *statistically signifqcantversusplacebo

      Effectivenessin Partial-onsetSeizuresin PediatricPatients1M onth to <4 YearsofAae
      Study 5 wasa multicenter,random ized double-blind,placebo-controlled smdy,in pediatric patients 1m onth to Iess
      than4yearsofagewith partialseizures,uncontrolledbystandardepilepticdrugs(AEDs'
                                                                                   ).Study 5wasconductedat
      62 sites in North America,South America,and Europe.Study 5 consisted ofas-day evaluation period,which
      included a l-day titration period followed by a z
                                                      l-day maintenance period.Eligiblepatientswho experienced,on a
      stabledose of1-2 AEDS,atleast2 partial-onsetseizuresduring the48-hourbaseline video EEG wererandom ized to
      receive eitherKEPPRA orplacebo. Randomization wasstratitied by age rangeasfollow s: 1month to lessthan 6
      monthsofage(N=4treatedwithKEPPRA),6monthstolessthan lyearofage(N=8treatedwithKEPPRA),1year
      to Iessthan2yearsofage(N=20treatedwithKEPPRA),and2yearstoIessthan4yearsofage(N=28treatedwith
      KEPPRA). KEPPRA dosingwasdeterminedby ageandweightasfollows:children lmonthto Iessthan6months
      oldwererandomizedtoatargetdoseof40mg/kg/day,andchilàren6monthstolessthan4yearsoldwere
      randomizedto atargetdoseof50mg/kg/day.Theprimarymeasureofefficacywastheresponderrate(percentof
      patientswithk 50% reductionfrom baselineinaveragedailypartial-onsetseizurefrequency)assessedby ablinded
      centralreaderusing a 48-hourvideo EEG perform ed during thelasttwo daysofthe4-day m aintenance period.The
      enrolledpopulation included ll6patients(KEPPRA N=60,placeboN=56)withretiactoty pal-tial-onsetseizures,
      whetherornotsecondarily generalized. A totalofl09 patientswere included in theefticacy analysis.A statistically
      signiticantdifferencebetweenKEPPRA andplacebowasobserved in Study 5(seeFigure5).Thetreatmenteffect
      associated with KEPPRA wasconsistentacrossagegroups.




                                                               26
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 49 of
                                      58




      Figure5:ResponderRateforAlIPatientsAges1M onth to< 4Years(k 50% Reductionfrom Baseline)in
      Study 5

                 45ogo                                 43.1@/o
                 40%
                 55%
                 .


                 30%
                 .


             ai zso
             .    /o
             J                  19.6(%
             'T zaogo
             g
                 15@/o
                 10*/o
                     5M.

                     ()B/o
                              Placebo(N=5l)          KEPPRA(N=58)

          *statistically significantversusplacebo

                      M yoclonicSeizuresin Patientswith Juvenile M yoclonicEpilepsy
      TheeffectivenessofKEPPRA asadjunctivetherapy inpatients12yearsofageandolderwithjuvenilemyoclonic
      epilepsy(JM E)experiencingmyoclonicseizureswasestablished inonemulticenter,randomized,double-blind,
      placebo-controlledstudy (study 6),conductedat37sitesin 14 countries.Eligiblepatientsonastabledoseofl
      antiepilepticdrug (AED)experiencingoneormoremyoclonicseizuresperday foratleast8daysduringthe
      prospective8-weekbaselineperiodwererandomizedtoeitherKEPPRA orplacebo(KEPPRA N=60,placebo
      N=60).Patientsweretitratedover4weekstoatargetdoseof3000mg/day andtreatedatastabledoseof3000
      mg/dayover12weeks(evaluationperiod).Study drugwasgi      venin 2divided doses.Theprimarymeasureof
      efficacy wasthe proportion ofpatientswith atIeast50% reduction in the numberofdaysperweek w ith one orm ore
      myoclonicseizuresduringthetreatmentperiod(titration+ evaluationperiods)ascomparedto baseline.Table l4
      displaystheresultsforthe ll3 patientswith JM E in thisstudy.

             Table14:ResponderRate(k50% Reduction from Baseline)in MyoclonicSeizureDaysperW eek in
                             Study 6

                                                                 Placebo                    K EPPRA
                                                                 N=59)                        N=54)
       Percentage ofresponders                                   23.7%                        60.40
                                                                                                  ,,
                                                                                                   $*
          * statistically signiticantversusplacebo

      l4.3            Prim ary Generalized Tonic-clonic Seizures
      TheeffectivenessofKEPPRA asadjunctivetherapy inpatients6yearsofageand olderwithidiopathicgeneralized
      epilepsy experiencingprimary generalizedtonic-clonic(PGTC)seizureswasestablishedinonemulticenter,
      randomized,double-blind,placebo-controlledstudy (study7)sconductedat50sitesin 8countries.Eligiblepatients
      onastabledoseoflor2 antiepilepticdrugs(AEDS)experiencingatleast3PGTC seizuresduringthe8-week
      combinedbaselineperiod(atleastonePGTC seizureduringthe4weekspriortotheprospectivebaselineperiodand
      atleastonePGTC seizureduringthe4-week prospectivebaselineperiod)wererandomizedto eitherKEPPRA or
      placebo. The 8-w eek com bined baselineperiod isreferred to asiibaseline''in the remainderofthissection.Patients
      were titrated over4 w eeksto a targetdose of3000 mg/day foradultsorapediatric targetdose of60 mg/kg/day and
      treatedatastabledoseof3000mg/day (or60mg/kg/day forchildren)over20weeks(evaluation period).Study


                                                                    27
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 50 of
                                      58




      drug wasgiven in 2 equally divided dosesperday.The primary m easureofefficacy wasthe percentreductionfrom
      baseline in weekly PGTC seizure frequency forKEPPRA and placebo treatm entgroupsoverthe treatmentperiod
      (titration+ evaluationperiods).Thepopulation included l64patients(KEPPRA N=80,placeboN=84)with
      idiopathicgeneralizedepilepsy(predominatelyjuvenilemyoclonicepilepsy.juvenileabsenceepilepsy,childhood
      absenceepilepsy,orepilepsywithGrand Malseizuresonawakening)experiencingprimal-    ygeneralizedtonic-clonic
      seizures.Each ofthesesyndrom esofidiopathicgeneralized epilepsy waswellrepresented in thispatient
      population.

      There wasastatistically signiGcantdecreasefrom baseline in PGTC frequency in the KEpplkA-treated patients
      comparedtotheplacebo-treatedpatientsin Study 7(seeTable15).
          Table 15: M edian PercentReduction from Baselinein PG TC Seizure Frequency perA 'eek in Study 7

                                                                      Placebo                   KEPPRA
                                                                      (N=84)                     (N=78)
       Percenta ereduction in PGTC seiztlrefre uenc                   44.6%                      77.6% *
          *statistically signiticantversusplacebo

      Thepercentageofpatients(y-axis)whoachieved150% reductioninweekly seizureratesfrom baselineinPGTC
      seizurefrequency overtheentirerandomizedtreatmentperiod(titration+ evaluationperiod)withinthet'
                                                                                                    wo
      treatmentgroups(x-axis)ispresentedinFigure6.

      Figure6:ResponderRate(150% Reductionfrom Baseline)in PGTC SeizureFrequencyperW eek in Study
      7




      16 HOW SUPPLIED/STO RAGE AN D HANDLING

      16.1     How Supplied
      KEPPRA (levetiracetam)500mg/5mlwinjectionisaclear,colorless,sterilesolution.ltissupplied in single-use5
      ml-vials,availableincartonsof1Ovials(NDC 50474-002-63).
      16.2     Storage
      Storeat250C (770F);excursionspermittedto l5OC to30OC (59017to86OF)(seeUSP ControlledRoom Temperaturel.
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 51 of
                                      58




      17 PATIENT COUNSELING INFORM ATION

      Psvchiatric Reactionsand Chaneesin Behavior
      Advisepatientsandtheircaregi
                                 versthatKEPPRA may causechangesinbehavior(e.g.,aggression,agitation,anger,
      anxiety,apathy,depression,hostility,andirritability)andpsychoticsymptomsjjee Iî'
                                                                                     almingsand P/'
                                                                                                  ct-f'
                                                                                                      ?l///oz?-
                                                                                                              s
      (5.1)J.
      Effectson Drivinc orOneratinz M achinerv
      Inform patientsthatKEPPRA may cause dizzinessand somnolence. Inform patientsnotto driveoroperate
      machinery untilthey havegained sufficientexperience on KEPPRA to gaugewhetheritadversely affectstheir
      abilitytodriveoroperatemachineryIjee l
                                           z
                                           l'
                                            r/r??//?.
                                                    ç.
                                                     :r?/
                                                        ?J Precautions(5.23.
                                                                           1.
      Ananhvlaxisand Ancioedem a
      Advisepatientsto discontinue KEPPRA and seek medicalcare ifthey develop signsand sym ptomsofanaphylaxis
      orangioedemapee 1'
                       l'
                        al'
                          ningsand P?-
                                     (?ct
                                        '
                                        /l///rar/.
                                                 5'(5.3,
                                                       4.
      Derm atolouicalAdverseReactions
      Advisepatientsthatseriousderm atologicaladverse reactionshaveoccurred in patientstreated with KEPPRA and
      instructthem tocalltheirphysician immediately ifarashdevelopsI'
                                                                    see l
                                                                        '
                                                                        lz
                                                                         Wrl?/n.
                                                                               q.
                                                                                çand Prt?c'
                                                                                          llf//t?l?-
                                                                                                   s
                                                                                                   '(5.4).
                                                                                                         1.
      W ithdrawalofKEPPRA
      Advise patientsand caregiversnotto discontinueuseofKEPPRA withoutconsulting w ith theirhealthcare
      provider.KEPPRA shouldnorm ally be graduall  y withdrawnto reducethe potentialofincreased seizure frequency
      andstatusepilepticusl'
                           seeW arningsandPrecautions(5.79.
                                                          /.
      Preanancv
      Advise patientsto notify theirhealthcareproviderifthey become pregnantorintend to becom e pregnantduring
      KEPPRA therapy.EncouragepatientstoenrollintheNorthAmericanAntiepilepticDrug (NAAED)pregnancy
      registry ifthey becomepregnantl'
                                     seety%cin-
                                              vpcc'#k'PopktlationsO'.1).
                                                                       1.
      KEPPRA injectionmanufacturedfor
      UCB,lnc.
      Smyrna,GA 30080

      rurb
        3
      1 4
      KEPPRA isa registered trademark ofthe UCB Group ofCom panies
      t)2020,UCB,Inc.,Smyrna,GA 30080
      Allrightsreserved.




                                                            29
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 52 of
                                      58




                         E xhibit
                                      C
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 53 of
                                      58




               c
               =
               o &        c        c              &
               U %
                 C7       &
                          rû       &              &
                                                  =
                                             Nx                 >   &   >   &   =   &
                                                                >   &   >   &   c   &
                                                                >   c   >   &   &   X
                                                                >   &   >   &   &   N

                                             k4                 m
                                                                m
                                                                >
                                                                >
                                                                    c
                                                                    D
                                                                    &
                                                                    &
                                                                        m
                                                                        m
                                                                        >
                                                                        >
                                                                            c
                                                                            &
                                                                            &
                                                                            &
                                                                                c
                                                                                &
                                                                                &
                                                                                &
                                                                                    c
                                                                                    *
                                                                                    *
                                                                                    &
                                                                >   &   m   &   &   >
                                                                >   &   >   &   c   =
                                                                >   &   =   &   =   X
                                                                >   &   =   &   =   m
     Q                                                          >   c   =   &   =   &
     O
     *                                                          >   c   =   &   &   &
                                                                >   &   =   &   &   X
 m b                                                            m   &   =   &   &   N
                                                                >   c   =   &   &   c
 *m =G                                                          >   c   =   &   &   X
 E .9
    u                                                           >   &   v   &   c   %
                                                                >   c   =   c   &   X
          W
          .
                                                                >   &   =   &   &   >
     % X=                                                       CN & = & & = E-
 O
     9 1%.                                                      rq& = * = rq co
 m %o
 .
 =        n.
 D   eo   O                                                     rqo = * = = X
 m    c   X                                                     (N D = * v o            +
 m    o   21
           .                                                    rqc = * ch&1            =
                                                                                        X
 m   =u    1
           >                                                    rq& = * & *             Q)
 < u .1                                                         >   &   =   *   &   N
 * *G .4.
 D                                                              >   &   =   X   c   c
 O = b                                                          >   c   =   *   &   *
 *Q =l qo)                                                      >   c   =   X   &   %
  * Ou (/1                                                      >   &   =   X   &   X
 œ u                                                            >   &   =   *   &   >
 * x*
                                                                >   &   =   X   &   =
                                                                >   c   =   N   =   X
 = G                                                            >   &   =   N   =   =
   +                                                            >   &   =   N   =   c
   kG                                                           >   c   =   N   &   &
                                                                >   &   =   N   &   X
     =                                                          >   &   =   N   &   N
     D                                                          >   &   =   N   &   c
     W
                                                                X   &   =   N   c   m
                                                                >   &   =   N   &   %
                                                                >   c   =   N   &   X
                                                                >   &   =   N   &   m
                                                                m   c   >   N   &   =
                                                                >   &   =   c   =   >
                                   /                            >   c   =   c   =   v
               D Q    &        &       c     c        c+   CR
               c c                     (0*
               & =
               -ô
                %
                t
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 54 of
                                      58




         c
         D
         o
        U cl     *                  %
                                                                  >   &   >&      =   c
                                                                  X   c   Xc      c   c
                                                                  >   &   >&      &   X
                                                                  >   c   >&      &   N
                                                                  >   &   m c     &   e
                                                                  X   &   m &     &   m
                                                                  >   &   > &     &   *
                                                                  X   c   > c     o   c
                                                                  m   c   m c     c   X
                                                                  >   &   > c     c   =
                                                                  >   &   = c     =   >
                                                     N            >   c   = &     =   =
                                                                  X   &   = &     =   &
                                                                  >   &   = &     &   &
                                                                  m   &   = c     &   X
                                                                  >   &   = &     &   N
                                                                  >   &   = &     &   c
                                                                  >   &   = &     &   *
                                                                  >   &   = c     c   %
                                             .
                                                         M        M   c   =&      &   &
                                                                  >   &   =&      &   >
                                                         N        > c =& & =              =w
                                                                  (N c                     c
                                                                          = * = rq o
                                                                  (NC7= * = = X
                                                                  CN c = * = &            +
                                        N<                        r1& = * o cl            =
                     >        v         =                         CN o = * & *
                                                                                          X
                                                                                          O
                           - ' v - . ' '' v w
                                                                  >   &   v   *   c   N
                         ' . . >             > N                  >   c   =   X   &   e
                                                                  >   c   =   X   &   X
                                                                  >   &   =   *   c   %
                                                                  >   c   =   X   &   &
                                                                  >   c   =   X   &   >
                                                                  >   c   =   X   &   =
                                                                  m   &   =   N   =   >
                                                                  >   &   =   N   =   =
                                                                  m   &   =   N   =   &
                                                 N                >   &   =   N   c   &
                                                                  >   &   =   N   &   *
                                                                  >   c   =   N   &   N
                                                                  X   c   =   N   &   c
                                                                  >   &   =   N   &   *
                                                                  >   &   =   N   &   %
                                                                  m   c   =   N   &   X
                                                                  >   &   =   N   &   >
                                                                  >   &   =   N   c   =
                                                                  >   &   =   c   =   >
                                                                  >   &   =   c   =   =
         c  Q                                                &
                                                             o'
         CD fn
         &
         %
Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 55 of
                                      58




         =
        UO o
           o              %
                          c       &       c
                                                     >   &   >   &   m   &
                                                     >   c   >   &   &   &
                                                     >   &   m   &   &   *
                                                     >   &   >   &   c   N
                                                     >   &   m   c   &   &
                                                     N   &   m   &   c   *
                                                     >   &   m   &   &   %
                                                     >   &   m   &   &   M
                                                     m   c   œ   c   c   x
                                                     m   &   m   c   &   =
                                                     >   &   =   &   =   >
                                                     >   c   =   &   =   =
                                                     >   &   =   &   =   c
                                                     >   &   =   &   &   &
                                                     m   &   =   &   c   *
                                                     >   c   =   &   &   N
                                                     >   &   =   &   &   c
                                                     m   &   =   c   &   *
                                                     >   c   =   &   &   %
                                                     >   &   =   &   &   X
                                                     >   &   =   &   &   >
                                                     (N & = chc =            =lw
                                                                              c
                                                     rqo = * v (N            o
                                                     rq& = * = = N
                                                     rq& m * = &             +
                                                     CN o = * & c3           u
                                                                             X
                                                     CN c = * & *            O
                                                     > &     =X &        N
                                                     > &     =X &        &
                                                     >&      = *&        X
                                                     > c     =X &        %
                                                     > &     = *&        M
                                                     >c      = * &       >
                                                     >&      = *&        =
                                                     >c      = N =       >
                                                     X&      = N =       =
                                                     >&      = N v       &
                                                     m &     = N &       &
                                                     >&      = N c       X
                                                     >&      v N c       N




                              t-
                                                     >&      = N &       c
                                                     > c     =N &        *
                                                     > c     = N &       %
                                                     X &     =N &        &
                                                     > c     =N &        >
                                                     > &     =N &        =
                                                     > &     =c =        >
                                                     N&      = &m        =
         D CR        c
         o Ln        4
         D
         %
         t
    Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 56 of
                                          58
*




                c:
                D o      o    o    o
                O rn     cq   =    o    o    o       &    &    &   c    &
                t) =     m    =    =    ct   *       ko   Ln   %   fn   CN
                                                                             > c> & =&
                                                                             > & m &c &
                                                                             > &> & &*
                                                                             X &> & cN
                                                                             0 *> * * *
                                                                             m &> & & *
                                                                             m c >& & *
                                                                             > & >c & &
                                                                             > & > && X
                                                                             > & m &c =
                                                                             > c = &= >
                                                                             % & =& = >
       Q                                                                     m & =c = &
       O
       *                                                                     m& = && c
                                                                             >& = && *
                                                                             >& = && N
                                                                             >& = &c c
       =                                                                     mc = && *
       Q.                                                                    > &= & &*
                                                                             > &= & &&
                                                                             > & =& c>
       % E                                                                   rN & m'cto =            r
           Q                                                                                         -
       *2 k7
          Q)                                                                                         c
                                                                             (N c = * = rN           o
       I- x                                                                  (No = * = = X
       Q 1                                                                   (N c = * m'o            +
       = >                                                                   cq & = * o ch           =
       u c                                                                                           X
                                                                             rN o = * & *            O
       = #
       c    .                                                                >   &   =   X   &   N
        G b
          u                                                                  >   &   =   X   c   c
       = q)                                                                  X   c   =   X   &   *
        * tn
       =                                                                     m   &   =   X   &   *
        Q                                                                    >   &   =   *   &   X
        *                                                                    >   c   =   X   &   X
                                                                             >   &   =   *   &   =
        œ                                                                    m   &   =   N   =   m
                                                                             >   &   =   N   v   =
       =                                                                     >   &   =   N   =   &
       u.                                                                    >   &   =   N   &   &
                                                                             > &     =   N   & *
       =                                                                     m&      =   N   & N
        D                                                                    >&      =   N   &c
                                                                             > &     =   N   & *
                                                                             > c     =   N   & %
                                                                             > c     =   N   & M
                                                                             >&      =   N   & >
                                                                             > c     =   N   & =
                                                                             > &     =   c   = >
                                                                             >&      =   &   ==
                o q      &    &    &    &    &   &   &    &        &
                                                                   rn
                O             m    C7   C1   *   N   tD   Ln
                o   $2        r'   =

                2
                %
    Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 57 of
m
                                          58




             c
             D
             o c   c    &     &   o
             U%=   rn
                   =    (N
                        =     =
                              m   o
                                  =   &
                                      ch        oo
                                                c    o
                                                     >.   oo
                                                          t        oo
                                                                   t    o
                                                                        %   on
                                                                            r


                                                                    4 > m&
                                                                         cm
                                                                          >&
                                                                           c&
                                                                            =X
                                                                             &   >   c   m   &   &   N
                                                                    V -          m
                                                                                 X
                                                                                     &
                                                                                     &
                                                                                         >
                                                                                         X
                                                                                             &
                                                                                             &
                                                                                                 &
                                                                                                 &
                                                                                                     c
                                                                                                     *
                                                               h   'i            >   &   >   &   &   *
                                                t
                                                                                 >   &   >   &   &   m
                                                                                 >   &   >   &   &   >
                                                                                 >   &   >   &   &   =
                                                                                 >   &   =   &   =   m
                                                                                 >   &   =   c   =   =
                                                                                 >   &   =   &   =   &
                                                                                 >   c   =   &   c   c
                                                                                 >   D   =   &   &   *
                                                                                 >   &   m   &   &   N
                                                                                 >   c   =   c   c   &
                                                                                 >   &   =   &   &   r
                                                                                 >   &   =   &   &   %
                                                                                 >   &   =   &   &   &
                                                                                 >   &   =   &   &   >
                                                                                  &1o = cp c =           =-
                                                                                 (N o                     c
                                                                                         = * = (N        o
                                                                                 TNc = * = = N
                                                                                 rq& = * v- &            +
                                                                                 (N o = * c 03           u
                                                                                                         X
                                                                                 rq& = * & *             G)
                                                                                 >   c   =   *   c   N
                                                                                 >   &   =   *   &   &
                                                                                 >   &   =   *   &   *
                                                                                 m   &   =   *   &   V
                                                                                 >   &   =   X   &   &
                                                                                 >   c   =   *   c   >
                                                                                 >   &   =   X   &   =
                                                                                 >   &   =   N   =   >
                                                                                 >   &   =   N   =   =
                                                                                 >   &   =   N   =   &
                                                                                 m   &   =   N   &   &
                                                                                 >   c   =   N   c   *
                                                                                 >   &   =   N   &   N
                                                                                 >   c   >   N   &   c
                                                                                 >   &   =   N   &   m
                                                                                 >   c   =   N   &   %
                                                                                 >   &   =   N   &   O
                                                                                 >   &   =   N   &   X
                                                                                 >   &   =   N   &   =
                                                                                 >   &   =   &   =   >
                                                                                 >   c   =   c   =   =
             & Q             &             &
                                           c;              &                &
                                                                            o'
             & o             c5
                             rn                            &
             & %                                           =

             -
             :
             Y
    Case 0:12-cr-60016-KMW Document 243-1 Entered on FLSD Docket 03/03/2021 Page 58 of
                                          58
m




             c
             D
             O
             o;          *
                         c            rn
                                      &         c        =
                                                         c
                                                                      m   &   m   &   =   &
                                                                      >   &   >   &   c   &
                                                                      >   &   >   &   &   X
                                                                      >   &   m   &   &   N
                                                                      m   c   m   c   c   e
                                                                      N   &   X   &   &   *
                                                                      >   &   >   &   &   V
                                                                      >   &   >   &   &   &
                                                                      >   &   >   &   &   >
                                                                      m   &   >   &   &   =
                                                                      m   &   =   &   =   œ
                                                                      >   &   =   &   =   =
                                                                      >   &   =   &   =   &
                                                                      >   &   =   &   c   &
                                                                      m   &   =   &   &   *
                                                                      >   c   =   c   &   N
                                                                      >   c   =   &   &   &
                                                                      >   &   =   &   &   *
                                                                      >   &   =   &   &   %
                                                                      >   &   =   c   &   &
                                                                      >   &   =   &   &   >
                                                                      (N D = (> c =           X-
                                                                      rqo                      c
                                                                              = * = (N        o
                                                                      (
                                                                      N& = * = = 1
                                                                      (N c = * = c            +
                                                                      rqo = * c cb            u
                                                                                              X
                                                                      fN & = * & *            C)
                                                                      >   c   =   X   c   N
                                                                      >   &   =   *   c   c
                                                                      m   &   =   *   &   *
                                                                      >   c   =   *   &   %
                                                                      m   &   =   *   &   &
                                                                      >   c   =   X   c   >
                                                                      >   &   =   *   &   =
                                                                      m   &   =   N   =   >
                                                                      >   c   =   N   =   =
                                                                      >   &   =   N   =   &
                                                                      m   &   =   N   c   &
                                                                      >   &   =   N   &   X
                                                                      >   &   =   N   &   N
                                                                      >   &   =   N   &   c
                                                                      >   &   =   N   &   *
                                                                      > &= N &*
                                                                      >   &   =   N   c   M
                                                                      >   c   =   N   c   >
                                                                      >   &   =   N   &   =
                                                                      m   &   =   e   =   >
                                                                      m   &   =   &   =   =
             D Q     &       &   &         &   CD   &        &   &
             & %     (
                     N       =   CD        *   N    to       %   fn
             & =     =       =   =
             to
             O
